DATED 24 TunE 1998

(1) THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA
and
(2) NFC AFRICA MINING PLC
and

(3) CHINA NONFERROUS METAL INDUSTRY’S FOREIGN ENGINEERING AND
CONSTRUCTION CORPORATION (GROUP)

CHAMBISHI MINE
DEVELOPMENT AGREEMENT

CLIFFORD CHANCE
200 Aldersgate Street
London ECIA 433

Tel: 0171 600 1000
Fax: 0171 600 5555
Ref: VCH/G2181/030/MWC
10.

11.

12.

13.

14.

15.

PART A
GENERAL
Definitions and Interpretations ... 1.2... 6... tee 3
PART B
OPERATIONAL AND EMPLOYMENT ISSUES
Obligations to Develop... . 6.6.6.2. eee teens 10
Rights to Export and Import and Arms’ Length Dealings .................-. 10
Procurement ... 2... 0.2 oe tee ete teen 11
Local Business Development ........ 2.2.2.6. 0s eee eee eee eee 12
Training and Human Resources Management ...............-.-0-0-eeeee 13
Imsurance 2.0... eee tee eet ena 15
Suspension of Production... 2.6.6... 6. eee eee 15
Social Assets 20... eee teen eee 17
Records and Operating Reports... 0.2.6.0... ccc cee 19
PART C
UNDERTAKINGS NECESSARY FOR OPERATIONS
Foreign Exchange ... 2.11... eens 21
Environmental Issues... 2... 2... ee tte 23
PART D
TAXATION
General Obligation to Pay Tax 2.6... 6... ee ete eee 28
Clarification of Taxation Legislation .... 0.2.0.0... 0.0.0.0. eee cece eee 28
Taxation Stability 2.0... ee te eee 28
PART E .
16. Assignment .... 0.0... eee eee ttt eee 30
17. Extensions to Time .. 0.2.2... teens 32
18, Termination ...... 2... ee tee eens 32
19. Arbitration and Sole Expert .... 2.0... eee 35
20. Law Applicable . 2.2.00... ee ee eee eee 38
21. Force Majeure... 0.11 eee eee eee 38
22. Variation 2000 eee cence 39
23. Consultation ... 0.0... ec teens 40
24, Notices... 6... cee te ee eee eee 41
25. Waiver 0... ec eee tet e teen ees 42
26. Severability 0... eee eee nent eee 42
27. WParther Acts 2.0... cette teen eee 42
28. Counterparts 0.1... eee eee eee eens 42
29. Representations and Warranties ............ 6.00. e eee eee eee 42
SCHEDULE 1... 1... cee e eens 45
APPROVED PROGRAMME OF MINING OPERATIONS
SCHEDULE 2 .. 0.0.1. eee eee ee 48
PART 1
ENVIRONMENTAL PLAN
PART 2
ENVIRONMENTAL CLEAN UP OBLIGATIONS
SCHEDULE 3 2... eee e ee een e eens 52
PART I
CONTRACT AREA
PART Il
MINING AREA
SCHEDULE 4 .. 11.1 cece cnet 54
TRAINING AND HUMAN RESOURCES MANAGEMENT PROGRAMME
SCHEDULE 5... 0... ec ete eee e eens 56
LOCAL BUSINESS DEVELOPMENT PROGRAMME
SCHEDULE 6... 1.0... ett tee ete n eee tees 58

REQUIRED INSURANCES N nel
MEDICAL SERVICES

PART IT

EDUCATION SERVICES

PART It

RECREATIONAL SERVICES

PART IV

MUNICIPAL INFRASTRUCTURAL SERVICES

a!

Nae
THIS AGREEMENT is made on 24 JUNE 1998

BETWEEN:

qa)

(2)

QB)

THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA, acting through the Minister
of Mines and Minerals Development and the Minister of Finance and Economic
Development ("GRZ"); and

NFC AFRICA MINING PLC, a company incorporated in the Republic of Zambia
(registered no. 40172), whose registered office is at Amandra House, Ben Bella Road, PO
Box 34550, Lusaka, Zambia ("NFCA") and who shall include any permitted assigns or
successors of the rights and obligations of NFCA; and

CHINA NONFERROUS METAL INDUSTRY’S FOREIGN ENGINEERING AND
CONSTRUCTION CORPORATION (GROUP), a company incorporated in The Peoples’
Republic of China registered no. 1000001002491(4-1), whose registered office is at 12B
Fuxing Road, Beijing, Peoples’ Republic of China ("China Nonferrous") and who shall
include any permitted assigns or successors of the rights and obligations of China
Nonferrous.

WHEREAS:

Q)

Q)

(3)

(4)

(5)

6)

Proposals have been submitted on behalf of NFCA by China Nonferrous for the acquisition,
development and operation of the Chambishi Mine and orebody in the Copperbelt Province
of Zambia (the development and operation of such large scale mining operation hereinafter
referred to as the “Project"), the location of which is more specifically identified by
reference to the plans annexed hereto at Schedule 3;

GRZ has approved these proposals which are hereinafter referred to as the "Approved
Programme of Mining Operations”, until the approval by GRZ of a revised programme of
mining operations pursuant to Clause 2.4 hereof;

The development and large scale exploitation of the Project will be of major economic
significance to the people of Zambia;

GRZ wishes to ensure that the development and large scale exploitation of the mine and
orebody at Chambishi will secure the maximum benefit for, and adequately contribute to
the advancement and the social and economic welfare of, the people of Zambia, including
the people in the vicinity of the Contract Area in a manner consistent with their needs and
the protection of the environment and which secures an appropriate return on investment
commensurate with the risks involved to NFCA;

GRZ, NFCA and China Nonferrous have agreed on a number of matters which are set out
in this Agreement and wish the matters agreed upon to be an enduring arrangement of
national interest;

GRZ has granted to the Minister of Mines and Minerals Development and the Minister of
Finance statutory authority under Section 9 of the Act to enter into, this Agreement on
S

n

-1-
relating thereto. The Minister has sought and received the advice of the Mining Advisory

Committee in accordance with Section 88 of the Act and is acting in accordance with such
advice; and

GRZ, NFCA, ZCCM and China Nonferrous have entered into a Sale and Purchase
Agreement dated? 4 TunE,1998 which requires on its Ay therein defined) the

entry into of this Agreement. A at
 -

approved by the Ministry (and appended to the Large Scale Mining Licences pursuant to
Section 25(4) of the Act) and which is set out in Schedule 1 hereto;

“Arms” Length Terms” means a transaction where:

(a) the parties in negotiating the transaction have sought to promote their own best
interests in accordance with fair and honest business methods;

(b) the consideration expressed in the agreement for the transaction entered into is the
only consideration for the transaction;

(c) the price and other terms of the transaction have not been affected by, nor
determined as a consequence of, any other agreement or any direct or indirect
relationship (other than the relationship created by the transaction agreement
between the selling party or shareholders of the selling party, or a company in
which the selling party is a shareholder, and buying party or shareholders of the
buying party, or a company in which the buying party is a shareholder); and

d) neither the selling party, nor any person or company connected with it through
shareholding or otherwise, has any direct or indirect interest in the: subsequent
disposal, if applicable, by the buying party of any of the products or services
obtained pursuant to the transaction agreement;

“Assets” means all the property and assets to be transferred by ZCCM to NFCA pursuant
to the provisions of the Sale and Purchase Agreement as are more particularly described
therein;

"Business Day" means a day other than a Saturday or Sunday upon which banks are open
for business in London, Beijing, Dublin, Toronto and Lusaka;

“Central Bank" means the Bank of Zambia;

“Collective Agreements" means the Standard Conditions of Employment and Service as
agreed between ZCCM and the Mineworkers Union of Zambia in effect at the date of
Completion of the Sale and Purchase Agreement (which for the avoidance of doubt includes
the Standard Code Book, the Disciplinary Code Book, the 1981 Joint Job Evaluation
Agreement and the 1997 Redundancy Agreement), as these may be renegotiated by NFCA
from time to time following the expiry thereof;

“Commencement of Normal Operations" means the last day of the first period of thirty
(30) consecutive days in which production of contained copper in concentrate from the
Project exceeds sixty per cent. (60%) of the monthly production of contained copper in
concentrate projected in the Approved Programme of Mining Operations for the period
immediately following four (4) years after Completion;

“Companies Act" means the Zambian Companies Act, Chapter 388 of the Laws of Zambia

as from time to time amended and in effect; aK
11

PART A
GENERAL
Definitions and Interpretations
In this Agreement, unless the context otherwise requires:

"Act" means the Zambian Mines and Minerals Act, Chapter 213 of the Laws of Zambia as
from time to time amended and in effect;

“Affiliate, Affiliated Party, or Affiliated Parties" means:

(a) any person in which NFCA or a Shareholder (as the case may be) holds twenty per
cent. (20%) or more of the ordinary voting shares or which holds twenty per cent.
(20%) or more of NFCA’s or a Shareholder’s (as the case may be) ordinary shares;

(b) any person which, directly or indirectly, is Controlled by or Controls, or is under
Common Contro! with NFCA or a Shareholder (as the case may be); or

(c) any person or group of persons being directors or executive officers of, or in the
employment of, any person referred to in (i) or (ii) above;

and "Control" means:

(a) the power (whether directly or indirectly) and whether by the ownership of share
capital, the possession of voting power, contract or otherwise to appoint and/or
Temove all or such of the board of directors or other governing body of a person as
are able to cast a majority of the votes capable of being cast by the members of that
board as a body, or otherwise to control or have power to control the policies and
affairs of that person; and/or

(b) the holding and/or the ownership of the beneficial interests in and/or the ability to
exercise the voting rights applicable to shares or other securities in any person which
confer in aggregate on the holders whether directly or by means of holding such
interests in one or more other persons (either directly or indirectly) more than fifty
per cent. (50%) of the voting rights exercisable at general meetings of that person,

and "Controlled by" shall be construed accordingly and “Common Control" means the
circumstances where two (2) or more persons are controlled by the same person or its
Affiliates;

"Agreement" means this agreement as varied from time to time in accordance with the
terms hereof;

“Approved Programme of Mining Operations" means the proposals for developing and
operating the Facilities submitted on behalf of NFCA by China Nonferrous which have been
bal

ait
"Completion" has the meaning ascribed to it in the Sale and Purchase Agreement;

"Contract Area" means that land area covered by the Leases, as described in Schedule 3
Part I;

"Copperbelt" means Copperbelt Province in Zambia comprising the main copper mining
areas in Zambia;

"Costs to Resume Operations" means 1.2 ( one and two-tenths) times the costs (which
includes the cost of new capital expenditures) required to resume Normal Operations plus
1.2 (one and two-tenths) times the sum of NFCA estimate of:

(a) royalties;
(b) Operating Costs; and
(c) all other incidental costs,

necessary to continue Normal Operations for a further period of twelve (12) months;
"Director" means the Director of Mines appointed under Section 83 of the Act;

“Distributable Profits" means accumulated after tax profits and reserves of NFCA,
available for distribution as dividends in accordance with Section 84 of the Companies Act,
as shown in the financial statements of NFCA;

"Education Services" means the education services set out in Schedule 7, Part II;

“Effective Date" means the date on which this Agreement was executed by the Parties, and
in the event that it was executed by different Parties on different dates means the date on
which it was executed by the Party who was the last Party to execute the same;

"Environmental Clean Up Obligations" means those obligations more particularly
described in the document set out in Schedule 2, Part II;

"Environmental Laws" means the Mining (Mineral Resource Extractions) Regulations,
1994 (SI 119/1994); the Environmental Protection and Pollution Control Act, Chapter 204
of the Laws of Zambia and regulations enacted thereunder; and Sections 75 to 82 of the
Mines and Minerals Act, Chapter 213 of the Laws of Zambia and the Mines and Minerals
(Environmental) Regulations, 1997, save for the provisions contained in each of such laws
and regulations which relate to mine safety and/or the safety of persons rather than to the
protection of the environment, as each may from time to time be amended and in effect;

"Environmental Plan" means the programme for environmental clean-up and protection
and, where applicable, the proposals to bring NFCA into compliance with the Environmental
Laws with which it is not in compliance as at the Effective Date as approved by the Minister
for the purposes of Section 25(1)(d) and 76(2) of the Act (and appended to the Large Scale
Mining Licences pursuant to Section 25(4) of the Act) appearing as Schedule 2 Part I hereto;

ay
"Environmental Protection Fund" means the fund set up for environmental protection by
Section 82 of the Act and the Mines and Minerals (Environmental) Regulations, 1997
(S129/1997);

“Facilities” means the mine and concentrator and associated facilities at Chambishi;

"Force Majeure" has the meaning given to the term in Clause 21;

"GRZ" means the Government of the Republic of Zambia and includes any authorised
agent of the Government of the Republic of Zambia;

“IDF” means the Import Declaration Fee;

"Investment Commitment" means the expenditure required to develop the Mine to achieve
production levels of between five thousand two hundred and fifty (5,250) and six thousand
(6,000) tonnes of ore per day within four (4) years of the date hereof, such expenditure is
currently estimated to be seventy million United States dollars (US$70,000,000);
"Kwacha" means the lawful currency of Zambia;

“Large Scale Mining Licences" means large scale mining licences numbers 27, 28 and 29
held by NFCA pursuant to the Act;

"Leases" means the leases set out in the Sale and Purchase Agreement;

“Local Business Development Programme" means the programme for local business
development which is described in Clause 5 and which is set out in Schedule 5;

"Medical Services" means the medical services as set out in Schedule 7, Part I;

"Mine" means the Chambishi mine and associated assets as the same are described in Clause
2.1 of the Sale and Purchase Agreement;

"Mine Products" means the ores, concentrates or minerals produced from the Mining Area;

"Minerals" means all minerals excluding petroleum and other hydrocarbons, as the same
may be located in the Contract Area;

"Ministry" means the Ministry of Mines and Minerals Development or other successor
ministry from time to time;

“Mining” has the meaning given to the term in the Act and, for the purpose of this
Agreement, includes all smelting and treatment operations associated with and beneficial
thereto;

"Mining Area" means the area covered by the Large Scale Mining Licences as the same is
set out in Schedule 3, Part I; ~

/\
4.

"Municipal Infrastructural Services" means the municipal infrastructural services as set
out in Schedule 7, Part IV;

“MUZ” means the Mineworkers’ Union of Zambia;

"Normal Operations" means the commercial operation of the Project following the
Commencement of Normal Operations carried on in accordance with the Approved
Programme of Mining Operations;

"Notices" means any notice, consent, demand, approval or other communication required
or permitted to be given under Clause 24;

"Operating Costs" for any period following the Commencement of Normal Operations
means the costs incurred by NFCA during Normal Operations excluding (a) depreciation and
other non-cash costs (b) capital costs other than replacement capital costs and (c) financing
charges;

"Parties" means the persons who are for the time being original parties to this Agreement
or parties added or substituted pursuant to Clause 16;"Project" has the meaning ascribed to
it in Recital 1 hereof; 3

"Quarter"; means:

(a) January, February, and March; or
(b) April, May and June; or

(c) July, August and September; or

(d) October, November and December;

"Recreational Services" means the recreational services as the same are listed in Schedule
7, Part Il;

"Registered Dependants" means the dependants of employees who, at the date of this
Agreement, are registered and thereafter those that shall be registered in accordance with
Clause 9.1, in the records of ZCCM as being entitled to use some or all of the Third Party
Social Assets. The definition of Registered Dependant shall be any spouse of any employee
and any employee’s children (including legally adopted children);

“Rural Electrification Levy" means the levy chargeable on sales of electricity under the
Customs and Excise Act, Chapter 322 of the Laws of Zambia as amended and currently set
at ten per cent (10%);

"Sale and Purchase Agreement" means the agreement for the sale and purchase of the
Assets dated 24 JunE 1998 and made between ZCCM, NFCA, China Nonferrous and GRZ;

“Scheduled Programmes" means the Approved Programme of Mining Operations, the
Environmental Plan, the Environmental Clean Up Obligations, the Training and Human
Resources Management Programme and the Local Business Development Programme;

.
1.2

{
“Shareholder" means a holder of ordinary shares in NFCA or the holder of the Special
Share whose rights are set out in NFCA's Articles of Association;

"Shareholders’ Agreement" means the agreement of even date herewith amongst certain
Shareholders in NFCA, governing the relationship between them as Shareholders in NFCA;

“Social Services" means the Medical Services, Educational Services, Recreational Services
and Municipal Infrastructural Services;

"Social Services Access Agreement" means the agreement concluded between ZCCM and
NFCA of even date with this Agreement affording (on the terms and conditions therein
contained) employees of NFCA and certain of their dependants access to the Third Party
Social Assets of ZCCM;

“Sole Expert" means a person appointed pursuant to Clauses 3.3(c), 5.4, 6.4, 7.3, 8.8, 9.4,
12.4, 12.5, 12.8, 15.1(d), 16.5(b), 16.7, 18.6(c), 22.2(b) and 22.4(d) of this Agreement
and, in the event the parties in dispute fail to agree on the person to be so appointed, shall
be appointed by the Secretary-General for the time being of the International Centre for the
Settlement of Investment Disputes (ICSID). For the purposes of this agreement, the Sole
Expert shall not be, or have been an employee of GRZ or NFCA or any Shareholder or any
of their respective Affiliates or any authority or corporation of GRZ;

"Speculative Currency Transaction" means a transaction involving the purchase or sale of
Zambian currency, the primary object of which is the making of a profit on the exchange
of currency but does not include the taking out of forward cover against reasonably
predictable incomes or costs;

“Third Party Social Assets" means the Medical Services, the Education Services and the
Recreational Services which were available to the employees of NFCA and their dependants
prior to the Completion of the Sale and Purchase Agreement but which are to be provided
by NFCA pursuant to the Social Services Access Agreement;

"Training and Human Resources Management Programme" means the programme
forming Schedule 4 hereto as approved by the Minister for the purposes of Section 25(1)(e)
of the Act (and appended to the Large Scale Mining Licences pursuant to Section 25(4) of
the Act);

"US$", "US dollars" or "United States dollars" means the lawful currency of the United
States of America;

"VAT" means value added tax payable under the Value Added Tax Act, Chapter 331 of the
Laws of Zambia as from time to time amended and in effect;

"Zambia" means the Republic of Zambia;
"ZCCM" means Zambia Consolidated Copper Mines Limited;

In this Agreement, unless the context otherwise requires: 7)

/\
@)

(b)

(©)

(@)
()
)

(s)

e

monetary references are references to United States dollars unless otherwise
specifically expressed;

the headings do not affect the interpretation or construction;

Teferences to an Act includes the amendments to that Act for the time being in force
and also to any Act passed in substitution therefor and any regulations for the time
being in force thereunder;

words importing the singular include the plural and vice versa;

words importing any gender include the other gender;

references to a person include a partnership, firm or corporation and any
instrumentality of GRZ or any political sub-division thereof; and

the recitals form part of this Agreement. ASe
2.1

2.2

2.3

2.4

3.1

3.2

PART B
OPERATIONAL AND EMPLOYMENT ISSUES

Obligations to Develop

NFCA shall, following the date on which the Large Scale Mining Licences are granted to
NFCA and, subject to the terms of the Act, regulations made thereunder, the Large Scale
Mining Licences and this Agreement, implement the Approved Programme of Mining
Operations in accordance with the timetable contained therein and good international mining
and metal treatment standards and practices.

Without prejudice to the obligation contained in Clause 2.1, NFCA shall (and China
Nonferrous shall procure that NFCA shall) carry out the Investment Commitment
substantially in the manner, on the terms and in the amounts set out in the Scheduled

Programmes.

Subject in all cases to the provisions of this Agreement, GRZ hereby acknowledges its
agreement to the Scheduled Programmes and the compliance of the Scheduled Programmes
with Section 24(3) of the Act and further acknowledges that the Scheduled Programmes
comply with Section 25(1) of the Act.

GRZ confirms that it considers the proposed mining and treatment practices described in the
Approved Programme of Mining Operations not to constitute “wasteful mining practices”
for the purposes of Section 81 of the Act. This confirmation is without prejudice to the
rights of the Director of Mining Safety (acting on behalf of GRZ) to determine that mining
practices not specifically referred to in the Approved Programme of Mining Operations
constitute wasteful mining practices for the purposes of Section 81 of the Act. Nothing in
this Clause 2.4 shall prevent or restrict or otherwise limit GRZ from taking all actions
within its power to protect public health and safety.

Rights to Export and Import and Arms’ Length Dealings

Subject to Clause 4 and the payment of applicable duties and taxes not otherwise exempted
or deferred pursuant to this Agreement, NFCA may import and where it so desires, re-
export without further reference to GRZ, materials, equipment and services to be used in
implementing the Scheduled Programmes provided that GRZ has not notified NFCA that the
import and/or re-export (as applicable) of such materials and equipment would give rise to
the matters specified in Clause 3.2(b)(i) or (ii).

NFCA may market and export without further reference to GRZ all Mine Products and shall
have sole control and management of sale of such Mine Products, including the forward
selling of such Mine Products, and shall assume all risks therefor, provided that:

(a) NFCA sells its products on Arms’ Length Terms;

(b) GRZ has not notified NFCA that the export of the Mine Products would:
3.3

41

4.2

(i) breach an obligation of GRZ arising under international law (including
mandatory sanctions imposed by the United Nations); or

(ii) result in dealing or contracting with nationals of a state with which GRZ
is in a state of declared or undeclared war;

(c) manufacturers of processed and semi-processed goods involving copper content with
processing facilities located in Zambia which are willing and able to purchase
copper cathode at currently prevailing international market prices payable in US
dollars to NFCA’s account outside Zambia shall be afforded a preference over
manufacturers whose processing facilities are not so located Provided that this
obligation shall only apply to an amount of copper which does not exceed ten per
cent. (10%) of NFCA’s annual production from time to time; and

(d) no order has been made by the Minister pursuant to Section 69 of the Act.

NFCA shall advise GRZ of each agreement concerning sales or processing of Mine
Products, patent licensing, engineering, construction or management services which is
entered into with an Affiliate. Copies of such agreements shall be copied to GRZ forthwith
upon execution. If, in the opinion of GRZ, any such agreement is not on Arms’ Length
Terms, GRZ may, within thirty days (30) of receipt of such agreement, give notice to
NFCA of the terms which GRZ considers to be Arms’ Length Terms.

Upon receipt of GRZ’s notice NFCA -
(a) may terminate the agreement; or

(b) may renegotiate the agreement using the terms considered arms’ length by GRZ;
or

(c) if NFCA disagrees with the terms so considered by GRZ, it may refer the dispute
to a Sole Expert in accordance within Clause 19 for a determination as to what are
Arms’ Length Terms.

Upon receipt of the Sole Expert’s determination NFCA shall renegotiate the agreement, if
necessary, to embody those terms decided by the Sole Expert to be Arms’ Length Terms or
terminate the agreement.

Procurement

NFCA, on an annual basis, shall identify and invite registration of businesses in Zambia
(particularly in the Copperbelt and with particular emphasis on businesses directly or
indirectly majority owned by Zambian citizens) which are capable of supplying materials,
equipment and services to NFCA.

Where materials, equipment and services required for the implementation of the Scheduled
Programmes are manufactured or substantially assembled (or in the ase of services, are
‘

oA
4.3

4.4

5.1

procurable) within Zambia from business(es) pre-qualified pursuant to Clause 4.1, such
businesses shall have the opportunity to tender and if a tender submission from such
businesses:

(i) meets the specifications of the invitation to tender;
(ii) is competitive in cost with international sources;
(iii) meets the delivery requirements of the Project,

then the Company shall not discriminate against such businesses in its award of such tender.

In assessing the tenders from local contractors and suppliers, NFCA will consider the extra

costs it would incur if it was to grant the contract to a foreign supplier or contractor. These

extra costs shall include, but are not necessarily restricted to, wharfage costs, shipping costs,
stevedoring costs, customs clearance costs, customs duties, and demurrage charges.

NFCA shall advise GRZ of each such agreement for the supply of goods and services where

the counterparty is an Affiliate in which event the provisions of Clause 3.3 (other than the

first sentence) shall apply mutatis mutandis.

Local Business Development

NFCA shall:

(a) comply with the Local Business Development Programme so as to encourage and
assist the establishment of businesses within Zambia (particularly in the Copperbelt
and with a particular emphasis on businesses directly or indirectly majority owned
by Zambian citizens) to supply materials, equipment and services to NFCA,
provided that NFCA shall not be obliged to grant or lend money to any person or
organisation;

(b) conduct an annual review of progress being made on the implementation of the
Local Business Development Programme and make such variations to it as required

by changing circumstances; and

(c) employ full-time staff experienced in setting up and managing small business
enterprises:

(3) to assist Zambian citizens who wish to or have set up businesses to service
NFCA and the Project;

(ii) to assist in the implementation of the Local Business Development
Programme and variations thereof;

(iii) _to liaise with the appropriate officials from GRZ;

(iv) to compile and maintain the register referred to in Clause 4.1; and

=>

-12-
5.2

5.3

5.4

5.5

6.1

6.2

(vy) to provide advice and assistance in the development and implementation of
long-term business enterprises which can continue after the Approved
Programme of Mining Operations is completed.

NFCA may, with the consent of GRZ (which consent shall not be unreasonably withheld),
amend or alter the Local Business Development Programme, with a view to securing the
maximum benefit to the establishment of Zambian businesses from the Facilities. If NFCA
is unable to comply with some or all of the Local Business Development Programme as a
result of:

(a) circumstances or events beyond its control; or

(b) a direction of the Director of Mine Safety under the Act (or regulations
made thereunder),

then such non-compliance shall not constitute a default under this Clause 5 and NFCA may
give notice of alternative or revised plans for the Local Business and Development

Programme.

Should NFCA give notice pursuant to Clause 5.2 (a) or (b), GRZ shall within thirty days
(30) either:

(a) approve those alternative or revised plans, or
(b) meet with NFCA to discuss and agree upon the alternative or revised plans.

If the discussions under Clause 5.3 do not lead to GRZ’s approval of alternative or revised
plans and NFCA considers GRZ's decision to be unreasonable, NFCA may elect to refer
the reasonableness of GRZ’s decision to a Sole Expert in accordance with Clause 19.

If the Sole Expert determines that GRZ’s decision is not unreasonable, he shall identify to
NFCA the changes to the Local Business and Development Programme as will be necessary
to bring such programme into compliance with GRZ’s requirements in this regard.
However, if the Sole Expert determines that GRZ’s decision is unreasonable, he shall
declare his determination to both parties and the proposed amendment or alternation to the
Local Business and Development Programme shall be deemed approved.

Training and Human Resources Management

NFCA will comply with the Training and Human Resources Management Programme
applicable from time to time.

NFCA may, with the consent of GRZ (which consent shall not be unreasonably withheld),
amend or alter the Training and Human Resources Management Programme applicable from
time to time, with a view to securing the maximum training of and benefits to Zambian
citizens from the Project. If the Training and Human Resources Management Programme
is disrupted by: ”~

-13-
6.3

6.4

6.5

6.6

6.7

(a) circumstances or events which make it difficult or impossible for NFCA
to comply with its obligations under the Training and Human Resources
Management Programme; or

(b) a direction of the Director of Mine Safety under the Act (or regulations
made thereunder),

NFCA may give notice of alternative or revised plans to the part of the Training and Human
Resources Management Programme affected.

Should NFCA give notice pursuant to Clause 6.2 (a) or (b), GRZ shall within thirty (30)
days either-

(a) approve those alternative or revised plans, or
(b) meet with NFCA to discuss and agree upon the alternative or revised plans.

If the discussions under Clause 6.3 do not lead to GRZ’s approval of alternative or revised
plans and NFCA considers GRZ’s decision to be unreasonable, NFCA may elect to refer
the matter to a Sole Expert in accordance with Clause 19. In reaching its decision the Sole
Expert shall judge the reasonableness of GRZ’s decision. If the Sole Expert determines that
GRZ’s decision is not unreasonable, he shall identify to NFCA the changes to the Training
and Human Resources Management Programme as will be necessary to bring such
programme into compliance with GRZ's requirements in this regard. However, if the Sole
Expert determines that GRZ’s decision is unreasonable, he shall declare his determination
to both parties and the proposed amendment or alternation to the Training and Human
Resources Management Programme shall be deemed approved. .

NFCA shall not, save as provided below, be restricted in its employment, selection,
assignment or discharge of personnel; provided, however, that the employment and the
terms and conditions of such employment and the discharge or disciplining of personnel
within Zambia shall be carried out in compliance with (i) the laws and regulations of Zambia
which are, from time to time, of general application, (ii) any arrangements with the MUZ
or any other trade unions from time to time recognised as representing some or all of
NFCA’s employees and (iii) the terms of individual employment contracts from time to time.
The Training and Human Resources Management Programme identifies a minimum number
of employees necessary to conduct Normal Operations from time to time. NFCA will ensure
that the number of its employees will not be reduced below such levels without ninety (90)
days prior notification to GRZ.

NFCA will not discriminate in its recruitment, selection, promotion and assignment of
personnel.

NFCA acknowledges GRZ’s policy to attract qualified Zambian citizens working overseas
back to employment within the Zambian mining industry. In order to facilitate the fulfilment
of this policy, NFCA will take ali reasonable efforts in its recruitment and employment of
employees in professional, managerial, engineering and scientific grades (including, but not
limited to the advertising of positions in international press and trade journals likely to have

aK
6.8

7A

7.2

73

8.1

circulation amongst suitably qualified potential employees) to bring to the attention of such
qualified Zambians, positions of employment available within NFCA.

Notwithstanding the provisions of this Clause 6, NFCA (and its contractors or sub-
contractors) may bring into Zambia such non-Zambian citizens as, in the reasonable
judgment of NFCA’s management, are required to carry out operations efficiently and
successfully and, at NFCA’s request (which shall be accompanied by the requisite
information concerning the education, experience and other qualifications of the personnel
concerned) GRZ shall, if such non-Zambian citizens qualify for entry under immigration
laws and regulations of general application (other than by reason of a prohibition inconsistent
with the provisions of this Agreement) within Zambia as in force from time to time, cause
all necessary permits (including entry and exit permits, work permits, visas and such other
permits or permissions as may be requested) to be issued to such persons and their entitled
dependents without undue delay and without hampering the continuous and efficient
performance of NFCA’s obligations under this Agreement.

Insurance

NFCA shall ensure those aspects of its operations that are normally and commercially
insurable (and where such insurance is customarily obtained in the mining: industry in
accordance with good international mining practice) are insured and GRZ shall be advised
of the policy or policies in place and shall forward copies to GRZ.

GRZ agrees that the insurances specified in Schedule 6 are those which, as at the date
hereof, would otherwise be required by:

(a) statutory instrument referred to Section 101(1) of the Act;
(b) the Director pursuant to Section 101(3) of the Act.

From the commencement of construction of the Project, NFCA shall, unless the policies of
the insurance or any of its loan agreements state otherwise or GRZ otherwise agrees, use
any amount paid to it pursuant to any damage or destruction provisions in any contract of
insurance to reinstate such elements of the Project (except for Mine Products) in respect of
which such amount was paid, provided that NFCA shall not be required to repair or restore
any part of the Project that, prior to the damage or destruction, had been obsolete or was
of no material value to the actual or potential operations of NFCA or where NFCA,
following a review of the facts with GRZ, has notified that in their judgement the cost of
doing so is not justified by the incremental economic benefit which NFCA will derive
therefrom. In the event that GRZ notifies NFCA that it disagrees with such judgement, the
matter shall be referred for determination to a Sole Expert in accordance with Clause 19.

Suspension of Production

The parties acknowledge that following the Commencement of Normal Operations, NFCA’s
Tight to suspend and curtail production is governed by Section 28 of the Act and that, in the
event of any such suspension or curtailment, the Minister may exercise powers under Section
28(3) of the Act and NFCA may exercise its rights under Section 28(1) and (2) of the Act.

. aM
8.2

8.3

8.4

8.5

8.6

8.7

8.8

GRZ hereby agrees that following the Commencement of Normal Operations:

(a) the Minister’s approval shall be deemed given in accordance with Section 28(3)(a)
of the Act upon compliance by NFCA with this Clause; and

(b) in such event, any direction capable of being given pursuant to Section 28(3)(b) of
the Act will only be given either:

(i) in compliance with this Clause; or

(ii) if NFCA has not complied with any provision of this Clause and has not
remedied such non-compliance within thirty days of being given notice of
such non-compliance by GRZ.

Following the Commencement of Normal Operations, NFCA may elect to suspend
production if, in its reasonable opinion the Company forecasts in the following six (6) month
period, NFCA’s revenues from Normal Operations will be less than the sum of royalties and
Operating Costs. As soon as possible after giving notice under this Clause, NFCA shall
submit a report giving details of projected revenue, royalties and Operating Costs for the
period of six (6) months aforesaid giving the reasons why, in its opinion, it is necessary to
cease production.

Where pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act, NFCA
has elected to suspend production, it shall maintain, subject to fair wear and tear, the Project
SO as to prevent significant deterioration until Normal Operations are resumed.

No later than twelve (12) months from the date on which NFCA suspended production
pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act and thereafter
at no longer than twelve (12) month intervals until Normal Operations are resumed, NFCA
shall submit a further report showing its projection of the Costs to Resume Operations and
of revenue from Normal Operations (if resumed) for the same period.

If a report submitted pursuant to Clause 8.5 shows NFCA’s projection of revenues from
Normal Operations for the succeeding twelve (12) month period is greater than its projection
of the Costs to Resume Operations for the said twelve (12) month period then NFCA shall
promptly take such measures necessary to ensure that Normal Operations are resumed within
a reasonable time period.

Where production has been suspended for a continuous period of not less than three (3)
years, the Minister may direct NFCA to resume Normal Operations if he is of the
reasonable opinion that the Costs to Resume Operations is less than revenue from Normal
Operations for the same period. The Minister will provide NFCA with a copy of GRZ’s
projections of costs and revenues supporting such opinion.

If NFCA disagrees with the Minister’s direction pursuant to Clause 8.7 it may elect to
submit GRZ’s and NFCA’s respective projections of revenue from Normal Operations and
the Costs to Resume Operations to a Sole Expert for his opinion in accordance with Clause
19. »)

-16-
8.9

8.10

8.11

9.1

Where projections made by GRZ and NFCA have been referred to the Sole Expert pursuant
to Clause 8.8, the Sole Expert shall determine what projections would be reasonable to make
in respect of the twelve (12) month period under review and the opinion of the Sole Expert
shall be binding on the Parties so that in the event that the Sole Expert accepts the
projections of NFCA or is otherwise of the opinion that if Normal Operations were resumed
NFCA's revenue from the Project would be less than the Costs to Resume Operations in
respect of the twelve (12) month period, the direction given by the Minister pursuant to
Clause 8.7 shall be deemed to have been withdrawn.

Where pursuant to Clause 8.7 the Minister has directed NFCA to resume Normal Operations
and that direction has not been or is not deemed to have been withdrawn, NFCA, if it does
not promptly take such measures to ensure that Normal Operations are resumed within a
reasonable time period, NFCA shall be deemed to have abandoned the Project for the
purpose of Clause 18.2(b); provided however, that where projections of revenue from
Normal Operations and the Costs to Resume Operations have, pursuant to Clause 8.8, been
referred to a Sole Expert, the time period shall run from the date the Sole Expert gave his
opinion on the projections.

Nothing herein contained shall prejudice NFCA’s rights following the Commencement of
Normal Operations to suspend or curtail operations under Section 28 of the Act for any
other reason and the exercise by the Minister of his powers under said section save as
specifically described herein.

Social Assets
Subject to Clause 9.2, NFCA shall:

(a) Provide the Social Services to all employees of NFCA and the Registered
Dependants of such employees entitled to benefit therefrom (including for the
avoidance of doubt, all persons to whom access to the Social Services is granted by
virtue of relevant redundancy or retirement provisions). NFCA agrees to continue
to employ the same registration practice for determining the eligibility of
dependants to qualify as Registered Dependants as the practice for determining the
same which was in place at the date of this Agreement. For the avoidance of
doubt, the provision of the Social Services by NFCA to its employees and
Registered Dependants shall be under the terms of the Social Services Access
Agreement until the expiry of the terms of this Agreement and then by NFCA
making such arrangements as NFCA thinks fit (provided always that the level and
standard of the Social Services provided remains at the levels specified in Schedule
Os

(b) ensure that the Social Services made available to those persons described in Clause
9.1(a), at the time of this Agreement coming into effect, at the level and standard
then applying and thereafter, at a level appropriate to the number of persons
entitled thereto, namely the number of NFCA employees and their istered
Dependants from time to time. a

-17-
9.2

9.3

9.4

9.5

9.6

(c) ensure that the Social Services are provided to such persons described in Clause
9.1(a) at least to the same standard (as to range and quality of service) as that
currently available at the date of this Agreement (and as is specified in Schedule 7);
and

@ ensure that the charges for the provision of the Social Services to such persons
described in Clause 9.1(a) above are no greater in real terms than those currently
levied as at the date of this Agreement.

In the event that NFCA determines that it will become unable to comply with the provisions
of Clause 9.1 for any reason whatsoever, it shall forthwith give notice to GRZ of this fact.
GRZ agrees that it will accept such non-compliance with Clause 9.1 and that no action will
be taken under this Agreement if, simultaneously with the giving of such notice, (i) NFCA
submits proposals to GRZ for an increase in general levels of remuneration or other
employment benefits to employees of NFCA in order to compensate such persons for the
withdrawal of rights to occupy, receive or use or for NFCA’s employees or civilians to
occupy or use the Third Party Social Assets and (ii) if NFCA also provides GRZ with
reasonable evidence that such proposals are (in the case of (i) above) agreed with any trades
union(s) then representing employees of NFCA.

Pending confirmation from GRZ that such proposals for increases in general levels of
Temunerations or other benefits are acceptable to it, NFCA will comply in all respects with
Clause 9.1. GRZ agrees that it will respond to NFCA’s proposal within sixty (60) days of
receipt of the same from NFCA.

If the Parties disagree about:

(a) the availability of the Third Party Social Assets pursuant to Clauses 9.1(a) and
9.1(b);

(b) the standard of, or charges made for, the provision of the Third Party Social Assets
pursuant to Clauses 9.1(c) and 9.1(d); and

(c) the acceptability of proposals made by NFCA pursuant to Clause 9.2,

either party may elect to submit the matters in issue to a Sole Expert for determination in
accordance with the provisions of Clause 19.

NFCA will perform its obligations under the Social Services Access Agreement(s).
NFCA shall:
(a) allow the public and GRZ to use free of charge any roads constructed and/or

maintained by NFCA which by custom and practise have been freely available for
public use, provided, however, that such use shall not unduly prejudice or interfere

with NFCA’s operations hereunder; A

-18-
10.

10.1

10.2

10.3

10.4

10.5

10.6

(bo) allow GRZ and third parties to have access over the Contract Area, provided that
such access does not unduly prejudice or interfere with NFCA’s operations
hereunder;

(c) allow GRZ to place, free of charge at its own expense, telegraph and telephone
wires on the poles of the lines of NFCA, provided that such installation does not
unduly interfere with NFCA’s efficient use of such poles and lines.

Records and Operating Reports

NFCA shall, pursuant to Section 104 of the Act, keep GRZ, through the Ministry, advised
concerning NFCA’s operations through submission of progress reports, beginning with the
first quarter following the date of this Agreement, as to the progress and results of NFCA’s
mining operations and any prospecting and appraisal activities under this Agreement.

Pursuant to Sections 2(d) and (e) of the Fourth Schedule to the Act, NFCA shall provide
quarterly reports to the Ministry, broken out on a mine by mine basis in the case of (a) to
(c) below on:

(a) quantities of ore mined and average head grades;
(b) quantities of waste mined;

(c) quantities of copper and cobalt concentrates produced and quantities of contained
copper and cobalt;

(d) Operating Costs; and

(e) progress in implementing the Scheduled Programmes, the extent of any continuing
non-compliance by NFCA with Environmental laws and progress made in
remedying this in accordance with the Environmental Plan.

NFCA shall file with the Ministry a summary of any geological and metallurgical
investigations and such other material data as may be obtained from any prospecting
activities and a sample representative of each principal type of mineralisation encountered
in such investigations.

NFCA shall provide quarterly reports relating to any prospecting, appraisal and development
activities to the Ministry which shall include such information as to the progress of
operations in the Mining Area as the Ministry may from time to time reasonably require.

All information furnished to GRZ shall be in English and, in the event that such information
is a translation from the original, shall be a certified true translation. All financial data shall
be recorded in US dollars.

NFCA shall maintain all original records and reports relating to its activities and operations
under this Agreement including all documents relating to financial and commercial
transactions with independent parties and Affiliates in its principal office in Zambia. These

. AN
10.7

t .

tecords and reports shall be opened to inspection by GRZ through an authorised
representative during normal working hours. Such reports and records shall be maintained
in the English language and all financial data shall be recorded in US dollars.

All records, reports, plans, maps, charts, accounts, and information which NFCA is or may
be from time to time required to supply under the provisions of this Agreement shall be
supplied at the expense of NFCA. — o
\' A
“ / \
11.

11.2

PART C

UNDERTAKINGS NECESSARY FOR OPERATIONS

Foreign Exchange
The Parties acknowledge that under legislation and practice currently in force in Zambia,

NFCA is free to:

(a)
(b)
()

remit foreign currency out of Zambia;

maintain foreign currency accounts outside of and within Zambia; and

remit foreign currency accruing to or earned by it outside Zambia into Zambia.

In the event foreign exchange controls were to be re-introduced in Zambia within fifteen (15)
years from the Effective Date, NFCA shall have the right to:

(a)

b)

retain both outside Zambia and within Zambia, in accounts established for that
purpose, foreign currency, and to have paid to it and maintain in such ‘accounts the

following:

(i) proceeds of the sale of Mine Products;

(ii) payments made by insurers not resident in Zambia under contracts of
insurance in NFCA’s favour.

(iii) proceeds of any disposal of capital assets received from persons not
resident in Zambia for foreign exchange purposes;

(iv) the amount of any funds received pursuant to any loan finance provided by
persons not resident in Zambia for foreign exchange purposes;

(v) any share capital received in foreign currency from persons not resident in
Zambia for foreign exchange purposes; and

(vi) any other foreign currency earned or accrued in the ordinary course of

business from persons not resident in Zambia for foreign exchange
purposes.

use freely the foreign currency accounts maintained by NFCA to:

@

service payments of principal and interest, service charges and other fees
and expenses in respect of any loans arranged with non-Zambian
institutions to implement the Approved Programme of Mining Operations
or otherwise finance or refinance the Project; 79

ye

-21-
11.3

11.4

Gi)

(iii)

(iv)

(v)

make payments due to (aa) suppliers outside Zambia for the supply of
goods and services to NFCA (including capital goods and services of
foreign employees and consultants) where goods and services are required
to implement the Approved Programme of Mining Operations and (bb)
suppliers inside Zambia with respect to the treatment/refining of ores and
concentrates and to the supply of electricity to the Project facilities;

finance the payment of dividends to shareholders who are not resident in
Zambia for foreign exchange purposes. Provided that such payments are
made out of Distributable Profits (as defined in the Companies Act);

pay expatriate employees whose contracts of employment specify that they
be paid (in whole or in part) in a currency other than Kwacha; and

effect such other payments in foreign currency to persons not resident in
Zambia for foreign exchange purposes as may be necessary or desirable in
the ordinary course of NFCA’s business.

NFCA shall submit to the Central Bank:

(a) within fifteen (15) days of the end of each Quarter -

@

ii)

(iii)

(iv)

a statement of the foreign currency accounts maintained overseas by NFCA
showing movements on the accounts during the Quarter with Quarter-end
balances;

a statement of the foreign currency accounts maintained at banks within
Zambia by NFCA showing movements on the accounts during the Quarter
with Quarter-end balances;

a statement of the foreign exchange converted into Kwacha and the total
amount of Kwacha converted into foreign exchange during the Quarter; and

a forecast of the foreign currency which it expects to receive and retain in
a foreign currency account overseas or within Zambia and that which it
expects to convert into Kwacha during the ensuing Quarter; and

(b) within five (5) months of the end of each financial year, audited financial statements
showing the amount of Distributable Profits (if any).

In the absence of exchange controls in Zambia, NFCA shall have the same rights to buy and
sell currencies from authorised dealers as other commercial concerns in Zambia. In the
event exchange controls were to be reimposed (and without prejudice to NFCA’s rights
under Clause 11.2) such controls shall not be applied to NFCA in a manner less favourable
to it than the manner in which they are generally applied. NFCA shall be entitled to buy
and sell foreign exchange in accordance with such controls at rates of exchange no less
favourable than those available to other commercial buyers and sellers we

concerned.

\

on. \
11.5

11.6

11.7

11.8

11.9

12.

12.1

NFCA shall remit to Zambia and convert them into Kwacha for credit to a bank account in
the name of NFCA in an orderly fashion sufficient foreign currency earnings arising from
the sale of Mine Products to pay all such commitments as NFCA may have incurred in
Kwacha (including, without limitation, obligations to pay dividends to local shareholders
payable in local currency, taxes, royalties and customs duties).

NFCA shall not engage in or use any provisions of this Clause 11 or any authority or
approval given by the Central Bank to engage in Speculative Currency Transactions. If
NFCA is in breach of this Clause it shall pay to GRZ as liquidated damages an amount equal
to the amount of any net after tax profit or gain which NFCA makes on the Speculative
Currency Transaction and any cost incurred by GRZ in establishing that the transaction was
a Speculative Currency Transaction.

Where any right or assurance given to NFCA under this Clause 11 requires the Central
Bank:

(a) to approve any act, matter or thing; or

(b) to grant authority under applicable law and regulations for its exercise or
performance, :

and NFCA has supplied any necessary information to the Central Bank and otherwise met
the conditions of this Clause 11, GRZ shall, upon request from NFCA ensure by policy
directions to the Central Bank or otherwise that such approval is given or such authority is
granted.

NFCA will ensure that any borrowings it may incur denominated in Kwacha will not exceed
the Kwacha equivalent of five million United States dollars (U.S.$5,000,000).

NFCA will ensure that the Central Bank will not suffer discrimination by NFCA in access
to foreign exchange sold by NFCA for Kwacha save that NFCA shall only be obliged to sell
its foreign currency at the prevailing foreign exchange buying rate applicable at the time of
sale.

Environmental Issues

NFCA will (subject to the provisions of Schedule 16 of the Sale and Purchase Agreement

and the provisions of and save to the extent provided otherwise in this Clause 12) comply

with:

@) environmental and safety laws and regulations enacted or promulgated within
Zambia from time to time which are of general application (including, for the
avoidance of doubt, make such contribution as is required under Section 82 of the
Act for the Environmental Protection Fund); and

Gi) the Environmental Plan applicable from time to time. —— at

/\

-23-
12.2

12.3

12.4

12.5

a .

Without prejudice to the foregoing, NFCA shall perform the Environmental Clean Up
Obligations applicable from time to time in accordance with the provisions of the
Environmental Plan applicable from time to time and within the timescale and subject to the
conditions therein set out.

Subject to compliance by NFCA with the Environmental Plan and the Environmental Clean
Up Obligations applicable from time to time and save as provided in Clause 12.6 below,
GRZ hereby confirms that it will not for a period of fifteen (15) years from the Effective
Date take any action (and will procure no action is taken by any of its Ministries,
departments, agencies or instrumentalities over which it has operational control acting on its
behalf) under, or in enforcing, any applicable Environmental Laws with the intent of:

(a) securing NFCA’s earlier compliance with Environmental Laws or earlier
implementation of the Environmental Clean Up Obligations than that envisaged by
the timetable and conditions set out in the Environmental Plan as applicable from
time to time;

(b) requiring NFCA to clean up and/or remove any stock of pollutants which was pre-
existing as at the Effective Date and which is not included as an Environmental
Clean Up Obligation applicable from time to time;

(c) imposing fines or penalties upon NFCA payable under Environmental Laws (or
enacting new fines and penalties thereunder which are payable in respect of
NFCA’s non-compliance with such Environmental Laws and where the
Environmental Plan applicable from time to time provides for the remedy of the
same in accordance with a specified timetable and NFCA is in compliance with that
timetable;

(d) imposing fines or penalties in respect of NFCA’s breach of Environmental Laws
in excess of those applying on the Effective Date, adjusted (where denominated in
Kwacha) to take account of Zambian inflation since that date,

having, in the case of (a) and (b) above, a material adverse economic effect on the
implementation of the Approved Programme of Mining Operations and/or Normal
Operations.

In the event of a material non-compliance with the Environmental Plan or the Environmental
Clean Up Obligations applicable from time to time, GRZ will (in the event that such
material non-compliance is not remedied within three (3) months notice thereof being
provided by GRZ to NFCA or, in the event of a dispute regarding non-compliance being
referred to the Sole Expert pursuant to this Clause 12.4, such period as the Sole Expert may
decide in any determination that he gives) cease to be bound by the provisions of Clause
12.3 and the Parties acknowledge that GRZ (or its Ministries, departments or such agencies
acting on its behalf) shall be free to take such action under, or in enforcing, applicable
Environmental Laws as it or they shall consider appropriate or necessary.

Any dispute regarding a material non-compliance with an Environmental Plan or the
Environmental Clean Up Obligations may be referred by either Party to a Sole Expert in

. ‘\
12.6

12.7

12.8

t-

accordance with Clause 19, for determination within thirty (30) days of notice given by a
Party to the other of its intention to refer to the matter to the Sole Expert.

The Minister on behalf of GRZ may propose an amendment to the Environmental Plan
applicable from time to time if:

(a) at any time the conduct of Normal Operations in accordance with such
Environmental Plan for whatever reason poses a material danger to public health
and safety or may result in significant damage to the ecology of the area which was
not contemplated in such Environmental Plan and is or may become irreversible or
only become reversible or only be reversed after the lapse of fifteen (15) years; or

(b) the environmental impact of Normal Operations shall prove substantially more
adverse than anticipated in such Environmental Plan; or

(c) technology or procedures, or improvements thereof shall have been available and
economic subsequent to the adoption by NFCA of such Environmental Plan and,
if applied to the operation of the Facilities, could materially mitigate the
environment impact of Normal Operations.

In the event of a variation of an Environmental Plan proposed by the Minister on behalf of
GRZ under the circumstances set forth in Clause 12.6, NFCA undertakes to consider the
proposed variation in good faith and, unless by notice of objection served on the Minister
within twenty (20) days of receipt of the proposal made pursuant to Clause 12.7 it informs
the Minister that it considers the proposed variation to be unreasonable it shall be deemed
to have agreed the same. A notice of objection shall include a written statement of the
Teasons why NFCA considers the proposed variation to be unreasonable setting out:

(a) its estimate of the direct costs to implement such change;

(b) its analysis of the variation in the environmental impact that would be effected by
such change; and

(c) its appraisal of the economic and other effects of the change proposed by GRZ.

Following receipt of a notice of objection under Clause 12.7, the Minister shall, as soon as
possible, inform NFCA by notice in writing whether or not the Minister’s proposal for
variation of the then applicable Environmental Plan is or is not withdrawn. In the event that
the Minister’s proposal for variation is not withdrawn it will be deemed to have been agreed
unless NFCA elects to submit for the opinion of a Sole Expert in accordance with Clause
19, the question of whether GRZ’s proposal for variation is unreasonable. Should NFCA
make that election, the opinion of the Sole Expert will be binding on the parties with effect
that:

ji) if the Sole Expert determines that GRZ’s proposal for variation is not

unreasonable the proposal for variation will be deemed to been
agreed; or A i
12.9

12.10

12.11

12.12

12.13

12.14

12.15

K

(ii) if the Sole Expert determines that GRZ’s proposal for variation is
unreasonable the proposal will be deemed to have been withdrawn.

Provided that the Sole Expert may in his sole discretion suggest alternative proposals or time
schedules or mitigation of cost proposals to the Parties who will consider the same in good
faith prior to the determination being rendered by the Sole Expert. The period during which
such proposals shall be considered by the Parties shall not exceed three (3) months.

Where a variation to as Environmental Plan proposed by the Minister has been agreed by
NFCA or is deemed to have been agreed by them pursuant to this Clause 12, the then
applicable Environmental Plan shall be amended accordingly.

Nothing in this Clause 12 shall be deemed to limit the right of GRZ to take such other
actions within its power, such as those rights given to the Director of Mine Safety under
Section 81 of the Act, to protect the public health and safety.

NFCA shall be entitled to amend the Environmental Plan or the Environmental Clean Up
Obligations applicable from time to time, provided that following such amendment the
Environmental Plan or the Environmental Clean Up Obligations (as the case may be)
conforms to specifications and practices established by Zambian standards for the
Management of the environment as it is affected by mining operations, so as to reflect
changes in operations and other circumstances considered to be appropriate by NFCA and
shall deliver a copy of such amended plan or obligations to the Minister whereupon it shall
become part of the Scheduled Programmes. If however, GRZ considers that any such
amendment would constitute a Major Change (as defined in Clause 22.3 herein) the
provisions of Clause 22 shall apply.

Notwithstanding the provisions of this Clause 12, NFCA shall, at the invitation of the
Minister responsible for the environment, participate either individually or on an
industry-wide basis, in discussions relating to the impact and effectiveness of the
Environmental Laws or on any prospective changes thereto.

For the avoidance of doubt, nothing in this Clause 12 shall be construed to render NFCA
liable for penalties or fines imposed, or third party claims made, in respect of activities
undertaken prior to the Effective Date by ZCCM.

GRZ hereby confirms that environmental liabilities of ZCCM to third parties not specifically
assumed by NFCA in the Environmental Plan and Environmental Clean-Up Obligations
(whether disclosed or undisclosed and including those arising out of stocks of pollutants
created in the conduct of ZCCM’s operations prior to the Effective Date), to the extent that
they arose prior to or relate to activities carried on prior to the transfer of assets to NFCA
pursuant to the Sale and Purchase Agreement, and which have not been specifically
transferred to or assumed by NFCA, will remain the responsibility of ZCCM as a matter
of current Zambian law.

Subject to compliance by NFCA with the Environmental Plan applicable from time to time
in all material respects and save as provided in Clause 12.6, GRZ confirms that it will not
for fifteen (15) years from the date hereof take any action (which will include a proposal to
A.

amend the Environmental Plan other than as permitted pursuant to Clause 12.6 and which
proposed amendment will be further subject, for the avoidance of doubt to the provision in
Clauses 12.7 to 12.10) and will procure that no action is taken by any of its Ministries,
departments, agencies or instrumentalities acting on its behalf, to make or render NFCA
liable for any such environmental liabilities as are referred to in Clause 12.14 in order to
provide certainty of application of legislation to NFCA. GRZ hereby confirms that should
common law applicable in Zambia be interpreted differently in such period, it will take such
action open to it (including the passing of appropriate legislation or regulation) to ensure the

legal position set out in Clause 12.14 is maintained. mn i v
A

-27-
13.

13.1

14,

14.1

15.

15.1

PART D .
TAXATION

General Obligation to Pay Tax

Subject to Clause 15, NFCA shall pay tax, royalties and duties from time to time in
accordance with applicable legislation.

Clarification of Taxation Legislation

GRZ shall ensure that VAT collected on goods and services procured by NFCA is refunded
to NFCA as soon as practicable from the date of submission of NFCA’s monthly VAT
return.

Taxation Stability

GRZ undertakes that it will not for a period of fifteen (15) years from the Effective Date:

(a) increase corporate income tax or withholding tax rates applicable to NFCA (or
decrease allowances available to NFCA in computing its liability to such taxes)
from those prevailing at the date hereof; or

(b) otherwise amend the VAT and corporate tax regimes applicable to NFCA from
those prevailing as at the date hereof; or

(c) impose new taxes or fiscal imposts on the conduct of Normal Operations,

(d) alter the right of any non-Zambian citizens (and entitled dependants) (on his or their
arrival or permanent departure from Zambia) to;

(i) import free of duty and tax, for personal use, household and personal
effects;

ii) export, without let or hindrance or the imposition of duty or tax on export,
all personal effects originally imported or acquired during residency in
Zambia; and

(iii) freely remit all income earned in Zambia during such residency,
SO as to have, in each case, a material adverse effect (the issue of whether or not such effect
is materially adverse to be determined by a Sole Expert in accordance with Clause 19 in the

event of disagreement between the Parties) on NFCA's Distributable Profits or the dividends
teceived by its shareholders.

GRZ further undertakes that for the same period of fifteen (15) years, it will not:

=,
15.2

15.3

15.4

(e) increase:
@ the rate of royalty from the level prevailing at the date hereof; or

di) import duty rates applicable to NFCA (including the IDF) so as to result
in the weighted average import duty rate (inclusive of the IDF) to which
NFCA is subject on the import of goods and materials required for the
Approved Programme of Mining Operations or Normal Operations and
which would, at the date hereof, be exempt from customs and excise duties
under Section 97(1) of the Act, above a level of five per cent. (5%); or

(iii) import duty rates (including the IDF) applicable to NFCA so as to result
in the weighted average import duty rate (inclusive of the IDF) to which
NFCA is subject on the import of other goods and materials required for
the Approved Programme of Mining Operations or Normal Operations and
which do not fall under Clause 15.1(d)(ii), above a level of twenty per
cent. (20%); or

(iv) the Rural Electrification Levy applicable to NFCA’s purchases of power
from the level applicable on the date hereof; or

(f) impose other royalties or duties on Normal Operations, so as to have 2 material
adverse effect on NFCA’s Distributable Profits or the dividends received by its
shareholders.

GRZ shall ensure that no law, statute, regulation or enactment shall be passed or made
which would discriminate against NFCA in respect of any such matters as are referred to
in Clause 15.1 or otherwise in its conduct of Normal Operations or any other circumstances
under this Agreement when compared to other mining companies or joint ventures
conducting similar operations on a scale equivalent to those conducted by NFCA in Zambia
provided that GRZ will be at liberty to pass or make any such law, statute, regulation or
enactment to enable the performance or amendment of a development agreement entered into
by it and another mining company or joint venture and, for the avoidance of doubt any such
law, statute, regulation or enactment shall not constitute “discrimination” for the purposes
of this Clause.

GRZ covenants to reimburse NFCA (or, at its option, make offsetting changes in any law,
statute, regulation or enactment applicable to NFCA within a reasonable time provided that
GRZ shall reimburse NFCA for any loss suffered during the period of time taken to make
such offsetting change within a reasonable period of time) to ensure NFCA is fully and fairly
compensated for any costs incurred by it by reason of a failure by GRZ to comply with the
provisions of Clauses 15.1 and Clause 15.2.

Notwithstanding the provisions of this Clause 15, NFCA shall be automatically entitled to
any favourable changes to the Laws of Zambia of general application within | the mining

Sector. A

-29-
16.

16.1

16.2

16.3

16.4

16.5

PART E .
FORMAL CLAUSES

Assignment

NFCA may, with the consent of the Minister, assign its interest in the Large Scale Mining
Licences and GRZ covenants that the consent of the Minister to an assignment will not be
withheld in the circumstances set out in Clauses 16.4 and 16.6.

If NFCA assigns its entire interest in the Large Scale Mining Licences and its rights and
obligations under this Agreement, then upon the assignee giving GRZ the undertaking
referred to in Clause 16.3, NFCA shall be discharged from any further liability in respect
of any obligation which accrues after the date of that assignment without prejudice to pre-
existing rights accrued to GRZ against NFCA.

Where an assignment takes effect pursuant to Clause 16.1, NFCA shall enter into an
agreement with the assignee wherein the assignee agrees with NFCA and undertakes to GRZ
that it will:

¢)) become a party to this Agreement; and

(ii) assume, observe and comply with all obligations of NFCA under the Act,
regulations made thereunder and this Agreement.

Notwithstanding the foregoing provisions of this Clause 16, NFCA may -

(a) charge by way of fixed or floating charge the whole or any part of its undertaking
and assets including the Large Scale Mining Licences, the Leases, any Mine
Products and uncalled capital (and premiums) to secure the repayment of principal,
and payment of interest and other fees, costs and expenses relating to all loans
made to NFCA to finance or refinance the Scheduled Programmes; and

(b) mortgage and charge any specified asset (whether real or personal property) to
secure the purchase price thereof where such amount has been borrowed to finance
the purchase of that asset and this asset is to be used as part of Normal Operations;

and GRZ covenants that the consent of the Minister to such mortgages and charges shall be
given provided that such mortgages and charges are notified to the Minister upon their grant
(and, in any event, within sixty (60) days thereof). Subject to Clause 16.5, any mortgagee
or chargee under a mortgage or charge given by NFCA pursuant to this Clause may exercise
all rights of sale and other rights included in such instrument of mortgage or charge
provided it shall first give to GRZ at thirty (30) days notice of its intention to exercise any
Tights of sale and five (5) days’ notice in all other cases.

The rights of any mortgagee or chargee under a mortgage or charge given by NFCA
pursuant to Clause 16.4 shall be subject to and limited by the rights of NFCA under this
Agreement and to GRZ’s right to terminate those rights under Clause 18.2. The rights of

Mw

-30-
16.6

16.7

such mortgagee, chargee or lender to sell the assets of NFCA so charged shall not be
exercisable:

(a) unless all those assets and undertakings of NFCA which are charged by the
mortgage or charge are sold as a going concern (or with such exceptions as GRZ
may agree) to a purchaser approved by GRZ (which approval GRZ covenants not
to unreasonably withhold); or

(b) if GRZ has within the thirty (30) day period of notice under Clause 16.4 given
Notice to the mortgagee, chargee, or lender that it will purchase some or all the
assets which the mortgagee, chargee or lender wishes to sell at a price which is
equivalent to:

¢)) the highest price which a bona fide purchaser who is at arms’ length from
NFCA, its shareholders and the mortgagee, chargee or lender has offered
to pay for the assets and undertakings; or

(ii) if there is no such offer, at a total price equal to the fair market value of
the same as an ongoing concern to be determined by agreement between
the parties but failing such agreement to be determined by a:Sole Expert
in accordance with Clause 19,

and settles the purchase by making full payment of the price at the principal address
:..! of the mortgagee, chargee, or lender and in the currency denominated in the loan
*. "between the mortgagee, chargee or lender and NFCA within ninety (90) days after
_ Notification to GRZ of such place for payment and designated currency or otherwise
+ on terms agreed with the mortgagee, charge or lender.

Where the Minister’s consent is necessary to effect:

(a) an assignment under Section 54(1) of the Act or a change of control under Section
55(1) of the Act; or

(b) an assignment pursuant to Clause 16.1,

GRZ will procure that the Minister will not withhold his consent where, in the case of an
assignment, the proposed assignee has demonstrated its financial capacity and technical
ability to meet its obligations hereunder or, in the case of a change of control of NFCA,
the acquiring party has demonstrated that it is of appropriate financial standing having
regard, inter alia, to the obligations it will assume under the Sale and Purchase Agreement
and the Shareholders’ Agreement.

In the event that NFCA considers that the Minister has acted unreasonably in considering
that a proposed assignee or acquiring party has not demonstrated such financial capacity or
technical ability as is referred to in Clause 16.6, it may refer the issue to a Sole Expert for
its opinion in accordance with Clause 19. If the Sole Expert determines that the Mjnj

-31-
17.

17.1

17.2

17.3

18.

18.1

18.2

‘.

(a) has behaved reasonably in determining that the proposed assignee or acquiring
party has not demonstrated the requisite levels of financial or technical ability, the
Minister's determination shall stand; or

(b) has behaved unreasonably in so determining, the Minister's determination shall be
set aside and the consents referred to in Clause 16.6(a) or Clause 16.6(b) (as the
case may be) shall be deemed given.

Extensions to Time

Notwithstanding any provision of this Agreement, the Parties by agreement between the
persons responsible for giving Notices under Clause 24, may from time to time extend any
period referred to in this Agreement, or substitute for any date referred to in this Agreement
such later date, as they think fit.

If NFCA is prevented or hindered by any circumstances or event of a kind set out in
Clause 21 or by a reference to a Sole Expert or by an arbitration under Clause 19 from
undertaking all or any of its obligations hereunder or exercising any right granted, the period
of time allowed for the performance of that obligation or exercise of that right and all
periods of time thereafter allowed for the performance of obligations or exercise of rights
which are dependent upon the first mentioned obligation or right, shall be extended by a
period equal to the period during which such prevention or hindrance continues or during
the period from the time when the question, dispute or difference arose until the time of its
determination by the Sole Expert or settlement by agreement or arbitration, as the case may
be.

Where any period is, or is deemed to be, extended or any later date substituted for an earlier
date under this Clause, that extended or substituted period or date shall be deemed to
constitute the period or date referred to in this Agreement (notwithstanding that at the time

of such extension or substitution such period may have expired or such date may have
passed).

Termination

NFCA may terminate this Agreement at any time after the fifteenth anniversary of the
Commencement of Normal Operations by giving twelve (12) months notice to GRZ.

GRZ may terminate this Agreement by notice to NFCA if:

(a) all of the Large Scale Mining Licences have expired by affluxion of time and have
not been renewed; or

(b) the land the subject of the Large Scale Mining Licences is abandoned by NFCA
under Section 49 of the Act. /\

-32-
18.3

18.4

18.5

In the event that:

(a) NFCA is in material default in the performance of the obligations of NFCA set
forth in this Agreement. For the purposes of this Clause 18.3(a), “material default”
shall mean the default by NFCA of an obligation which significantly effects the
performance of NFCA’s obligations in respect of the Scheduled Programmes and/or
the Investment Commitment and which is not remedied by NFCA within thirty (30)
days of a notice by GRZ requiring NFCA to do so; or

(b) NFCA fails to treat as binding and comply with any award made by a Sole Expert
or in an arbitration pursuant to Clause 19,

GRZ may give notice of such default or failure (hereinafter in this Clause called a "Default
Notice") to NFCA which shall specify the default or failure alleged. NFCA shall at the
same time give a copy of the Default Notice to each lender to NFCA, where the name and
address of that lender has previously been notified to GRZ, and to each mortgagee or
chargee of any of NFCA's assets under any mortgage or charge notified to the Minister in
accordance with Clause 18.4. If NFCA disputes the subject matter of the Default Notice
it may refer the issue to arbitration pursuant to Clause 19.

If within a period of three hundred and sixty (360) days following a Default Notice (or such
longer period as may be fixed by an arbitration award where the subject matter of the
Default Notice is submitted to arbitration under Clause 19) either:

(a) the default or failure specified in the Default Notice has not been remedied (or
active steps have not been commenced and continued to remedy the default or
failure if it is not capable of speedy remedy); or

(b) compensation is not paid in respect thereof (in the case of a default or failure not
capable of remedy but where payment of compensation would be adequate
recompense to GRZ),

then, subject to Clauses 18.5, GRZ may by notice (hereinafter in this Clause called a
“Termination Notice") to NFCA (which shall be copied to each lender, mortgagee or
chargee who was given a copy of the Default Notice) bring about the termination of this
Agreement on a date which is not less than one (1) month thereafter (hereinafter in this
Clause called the "Termination Date"). GRZ shall ensure that the Minister does not make
a decision to suspend or cancel NFCA’s Large Scale Mining Licences, and that no other
action is taken by or on behalf of GRZ without the approval of NFCA to terminate the
Large Scale Mining Licences or any of the Leases prior to the Termination Date.

If NFCA or GRZ contest:
(a) the grounds for the issue of the Default Notice; or

(b) whether the default or failure has been remedied; or

(c) the adequacy of any compensation paid pursuant to Clause 18.40), i

‘|

-33-
18.6

(
the matter shall be submitted for arbitration pursuant to Clause 19. If the arbitrator finds
(in the case of paragraph (a)) that adequate grounds exist for issue of the Default Notice, he
shall fix a period during which NFCA must comply with Clause 18.4(a) or 18.4(b) and the
amount of compensation payable (if applicable). If the arbitrator finds (in the case of
paragraph (b)) in favour of GRZ, he shall fix a period during which NFCA must remedy
the default or failure. If the arbitrator finds (in the case of (c)) in favour of GRZ, he shall

fix the amount of compensation payable and the period for its payment.

GRZ shall not serve a Termination Notice while arbitration between GRZ and NFCA under
this subclause is in progress and any Termination Notice already served will be suspended
immediately upon the commencement of such arbitration for the duration of any such
arbitration. If the arbitrator finds in favour of NFCA, or within the period fixed by the
arbitrator the default or failure is substantially remedied or the compensation is paid, GRZ
shall not serve a Termination Notice and any Termination Notice already served shall be
deemed withdrawn.

If this Agreement is terminated:

(a) NFCA will surrender to GRZ the Large Scale Mining Licences and the Leases but
without prejudice to the liability of any of the Parties in respect of any antecedent
breach or default under this Agreement or in respect of any indemnity given;

(b) each Party shall forthwith pay to the other Party all monies that may be owing to
the other Party hereunder;

(c) GRZ shall have the option to request that NFCA abandon the Facilities within the
reasonable timetable specified by GRZ and the option to purchase (subject to any
encumbrances thereon), all or any portion of the Facilities at a price equivalent to
the lesser of the then residual value of such assets after tax depreciation or the fair
market value of such assets, which fair market value is to be determined by
agreement between GRZ and NFCA but failing such agreement by a Sole Expert
in accordance with Clause 19. Such option to be exercisable by notice to NFCA
within thirty (30) days following termination of this Agreement. If requested to do
so by GRZ, NFCA shall also assign to GRZ such contracts to which it is a party
as GRZ determines and deliver all records of the Facilities held by NFCA to GRZ;

(d) NFCA shall have the right, within the one (1) year period following the thirty (30)
day notice period referred to in Clause 18.6(c):

(i) to assign or otherwise dispose of all or any portion of the remaining
Facilities to any person; or

(ii) to remove and recover from the Mining Area and export from Zambia any
of the remaining Facilities on the condition that such removal does not
cause irreparable damage to major assets which are not removed from the
Mining Area; and ny

a
18.7

18.8

19.

19.1

19.2

19.3

19.4

19.5

19.6

19.7

(e) NFCA shall leave the Mining Area in a safe and stable condition to the reasonable
satisfaction of the Director of Mine Safety having regard to natural conditions in
the area and applying generally accepted standards of good mining practice,
provided that NFCA shall not be required to alter the physical condition of the
mine, any tailings disposal site, or other Project facilities beyond the requirements
of the Environmental Plan applicable from time to time.

Upon the expiry of the one (1) year period referred to in Clause 18.6(d), all Facilities which
remain on the Mining Area shall become the property of GRZ without any cost to GRZ or
any liability for GRZ to pay compensation therefor.

Clauses 18.6, 18.7, 19, 20 and 21 shall continue in force notwithstanding the termination
of the rest of this Contract.

Arbitration and Sole Expert

For the purposes of this Clause, "Dispute" means any dispute, disagreement, controversy
or claim arising out of or relating to this Agreement, or the interpretation or performance
of provisions of this Agreement or the breach, termination or validity thereof, which the
Parties are unable to resolve by mutual agreement within a reasonable time. It does not
include any difference of view or disagreement which, pursuant to provisions of this
Agreement, may be submitted for determination of a Sole Expert.

GRZ and NFCA hereby consent to submit to the International Centre for Settlement of
Investment Disputes (the “Centre") any Dispute for settlement by arbitration pursuant to the
Convention on the Settlement of Investment Disputes between States and Nationals of Other
States (the "Convention”). Arbitration shall be held in London, or such other place ‘as the
Parties may agree in writing.

It is hereby agreed that, although NFCA is a national of Zambia, it is controlled by nationals
of China and shall be treated as a national of China for the purposes of the Convention.

Any arbitral tribunal (the "Tribunal") constituted pursuant to this agreement shall consist
of a sole arbitrator appointed by agreement and an arbitrator, who shall be President of the
Tribunal, appointed by agreement of the parties or, failing such agreement by neutral
official.

Any arbitration proceeding pursuant to this Agreement shall be conducted in accordance with
the arbitration rules of the Centre in effect on the date on which the proceeding is instituted.

An award in arbitration proceedings held pursuant to the Convention shall be binding on the
parties and judgement thereon may be entered in any court having jurisdiction for the
purpose.

GRZ hereby irrevocably waives any claim to immunity -

(a) in respect of proceedings to enforce any such award including, without limitation,
immunity from service of process and from the jurisdiction of the Court,

-35-
(b) in respect of execution of any such award against the property of GRZ outside
Zambia.

19.8 The waiver of immunities referred to herein constitutes only a limited and specific waiver
for the purposes of this Agreement and under no circumstances shall it be interpreted as a
general waiver by GRZ or a waiver with respect to proceedings unrelated to this Agreement.
GRZ has not waived such immunity in respect of property which is (i) located in Zambia;
(ii) used by a diplomatic or consular mission of GRZ (except as may be necessary to effect
service of process), (iii) property of a military character and under the control of a military
authority or defence agency, or (iv) located in Zambia.

19.9 Unless otherwise agreed or provided, the cost of any arbitration procedure will be borne -

(a) equally by the two (2) parties to the Dispute where it has been referred jointly by
them, or otherwise,

(b) by the unsuccessful party.

19.10 Where a Dispute has been referred to the Centre for arbitration then the Parties to the
extent practicable may otherwise exercise their rights and perform their obligations under
this Agreement. Neither Party shall be entitled to exercise any rights or election arising in
consequence of any alleged default by the other arising out of the subject matter of the
Dispute until the Dispute has been resolved by the decision of the arbitrators.

19.11 A difference of view or disagreement may be referred by a Party to a Sole Expert pursuant
to Clauses 3.3(c), 5.4, 6.4, 7.3, 8.8, 9.4, 12.4, 12.5, 12.8, 15.1(d), 16.5(b), 16.7, 18.6(c),
22.2(b) and 22.4(d) hereof. Where any difference of view or disagreement is referred by
a Party or Parties to the Sole Expert, the other Parties shall have twenty (20) days to consent
to such referral and upon the consent of all the parties the difference of view or
disagreement shall be referred promptly upon consent. In absence of consent in writing by
all the parties, such difference of view or disagreement may be considered a Dispute
pursuant to Clause 19.1. Any such reference may be made by a Party by notice served
pursuant to Clause 24.

19.12 To the extent practicable, a party intending to make a reference to a Sole Expert shall
provide reasonable advance notice to the Party(s) of such intention and shall allow such
Party(s) to discuss the basis for such reference and affording a reasonable opportunity to
such Party(s) to take whatever steps it/they considers appropriate to remove the basis of the
dispute.
Where any difference of view or disagreement is referred by an individual Party to the Sole
Expert, consideration of the difference of view or disagreement in question shall be initiated

by the Party who is seeking consideration of the difference of view or disagreement by the
Sole Expert submitting to both the Sole Expert and the other Party written materials setting

forth:
(i) a description of the difference of view or disagreement; aud

-36-
19.13

19.14

19.15

19.16

19.17

19.18

19.19

(ii) _a statement of the submitting Party’s position; and X :
(iii) _ copies of records (if relevant) supporting the submitting Party's position.

Where any difference of view or disagreement is referred by the Parties jointly to the Sole
Expert, consideration of the difference of view or disagreement in question shall be initiated
by the Parties jointly by each party submitting to the Sole Expert and the other Party or
Parties (as the case may be) the written materials referred to in Clause 19.12.

Within (ten) 10 Business Days of the date that a Party has submitted written materials to the
Sole Expert pursuant to Clause 19.12, the other Party or Parties (as the case may be) may
each submit to the Sole Expert:

(i) a description of the difference of view or disagreement;
(ii) a statement of their position; and
(iii) copies of records (if relevant) supporting their position.

The Sole Expert shall consider any information submitted by the responding ‘Party/Parties
within the period provided for in Clause 19.14 and, in the Sole Expert's discretion, may
consider any additional information submitted by any Party at a later date.

The Parties shall not be entitled to apply for discovery of documents but shall be entitled to
have access to the other party or parties (as the case may be) relevant records and to receive
copies of the records submitted by the other Party or Parties (as the case may be).

Each Party shall designate one (1) person knowledgeable about the issue which has been
referred to the Sole Expert who shall be available to the Sole Expert to answer questions and
provide any additional information requested by the Sole Expert. Except for such person,
a Party shall not be required to, but may, provide oral statements or presentations to the
Sole Expert or make any particular individuals available to the Sole Expert.

Except as provided in Clause 19.20 with respect to the payment of costs, the determination
of the Sole Expert shall be without prejudice to any Party and any evidence given or
Statements made in the course of this process may not be used against a Party in any other
proceeding. The process shall not be regarded as an arbitration and the laws relating to
commercial arbitration shall not apply.

When a Sole Expert’s determination is initiated, the Sole Expert shall be requested to
provide a determination within fifteen (15) Business Days after the ten (10) Business Day
Tesponse period provided in Clause 19.14 above has run. If the Sole Expert’s determination
is given within such fifteen (15) Business Day period, or if the Sole Expert’s determination
is given at a later time and no Party has at such time initiated any other proceeding
concerning the difference of view or disagreement, the Parties shall review and discuss the
determination with each other in good faith for a period of ten (10) Business Days following
deliver of the determination before proceeding with any other actions. ia

-37-
20.1

21.

21.1

21.2

21.3

21.4

The costs of engaging a Sole Expert shall be borne by the unsuccessful party. i

The Sole Expert's determination shall be final and binding on the Parties save in the case
of manifest error.

Law Applicable

This Agreement shall be governed by and construed in accordance with the laws of Zambia
which the Parties acknowledge and agree includes, so far as they are relevant, the rules of
international law.

Force Majeure

Any failure on the part of a Party hereto to comply with any of the terms, conditions and
provisions of this Agreement (except any obligation of a Party to make payment of money
to the other Party) shall not be grounds for termination or give the other Party hereto any
claim for damages insofar as such arises from Force Majeure, if the first-mentioned Party:

(a) has taken all appropriate precautions, due care and reasonable alternative measures
with the objective of avoiding such failure and of carrying out is obligations under
this Agreement; and

(b) has given notice to the other Party of the occurrence of Force Majeure on becoming
aware of such an event.

The first-mentioned Party shall take all reasonable measures to overcome the Force Majeure
and to fulfil terms and conditions of this Agreement with the minimum of delay (provided
that no Party has an obligation to settle a labour dispute or to test the constitutionality of any
legislation or law) and shall given notice to the other Party on the restoration of normal
conditions.

For the purposes of this Agreement, Force Majeure shall include war, insurrection, civil
disturbances, blockades, riot, embargoes, strikes, lock-outs and other labour-conflicts, land
disputes, epidemics, volcanic eruptions, earthquakes, cyclones, floods, explosions, fires,
lightning, governmental restrictions, changes in applicable law or unavailability of materials
or equipment and any other event which the party claiming force majeure could not
reasonably be expected to prevent or control.

In the event of any circumstances or event of a kind set out in this Clause 21 the period of
time allowed for the performance of those obligations or exercise of those rights which are
delayed by such event of Force Majeure and the periods of time thereafter allowed for the
performance of obligations or exercise of rights which are dependant upon the first
mentioned obligations or rights, shall be extended by a period equal to the period during
which such event of Force Majeure continues until the time of its settlement by agreement.

Where any period is, or is deemed to be, extended or any later date substituted for an earlier
date under this Clause 21, that extended or substituted period or date shall be deemed to
constitute the period or day referred to in this Agreement (notwithstanding thay ¢ the time

a

+ -38- \
22.3

i.

of such extension or substitution such period may have expired or such date may have
passed).

Variation

The Parties may from time to time by agreement in writing add to, substitute for, cancel or
vary all or any of the provisions of this Agreement, the Approved Programme of Mining
Operations, the Large Scale Mining Licences or any programme (including all of the
Scheduled Programmes), proposal or plan approved for the purpose of more efficiently or
satisfactorily implementing or facilitating the objectives of this Agreement.

(a) Except as otherwise provided in Clause 22.4, where NFCA proposes to modify or
vary the Approved Programme of Mining Operations (hereinafter called a
"Modification") and by such Modification NFCA would not be in substantial
compliance with the Approved Programme of Mining Operations NFCA shall
provide notice of such Modification to GRZ. Such Modification shall be deemed
to be approved by GRZ and the Approved Programme of Mining Operations shall
be amended to the extent necessary to reflect such Modification unless GRZ within
ninety business days of the notice being given to it notifies NFCA that GRZ
considers the Modification to be a Major Change. If NFCA accepts that the
Modification is a Major Change it is deemed that notice has been given pursuant
to Clause 22.4(a) on the date GRZ gave notice it considered the Modification is a
Major Change.

(b) If NFCA does not agree that the Modification is a Major Change then it may refer
to the Sole Expert in accordance with Clause 19, the question whether the
Modification is a Major Change. If the Sole Expert determines that the
Modification is a Major Change then it is deemed that notice has been given
pursuant to Clause 22.2(a) as of the date of the Sole Expert’s decision and the
provisions of Clause 22.4(b) to (e), inclusive, apply, unless NFCA has implemented
or commenced implementation of the Major Change. If such implementation has
occurred or commenced then the Sole Expert shall also determine:

(i) what action NFCA must take; or

(ii) what compensation NFCA must pay and to whom such compensation shall
be paid.

If a Sole Expert determines that the Modification is not a Major Change, such
Modification shall be deemed approved by GRZ and the Approved Programme of
Operation shall be amended to the extent necessary to reflect such Modification
without further variation or payment of compensation by NFCA.

For the purpose of this Clause 22, a proposed Major Change to the Approved Programme

of Mining Operations means a proposed material change involving the elimination or

material dilution in the capacity of the Facilities or in the mine plan or mine production

schedule if a consequence of such proposed material change would be to materially reduce

or materially delay receipt of GRZ’s tax revenues or royalties derived from ial Project’s
. SN

ay

-39- \
22.4

23.1

operations or in a material respect adversely impact or increase the adverse impact of
NFCA's mining activities on the environment.

No Major Change shall take effect unless it has been approved or is deemed to have been
approved by GRZ and where NFCA intends to make a Major Change the following
provisions shall apply -

(a) NFCA shall, by notice to GRZ of the proposed Major Change, give full details
including an economic analysis of the proposed Major Change entitled "Proposed
Major Change to the Approved Programme of Mining Operations”;

(b) if GRZ does not notify NFCA that it objects to the Major Change within thirty (30)
days of the notice, GRZ shall be deemed to have approved the Major Change;

(c) where GRZ requires additional time to evaluate the Major Change, it shall within
the thirty (30) days stipulated in Clause 22.4(b), extend the period by an additional
thirty (30) days and if within that thirty (30) day period GRZ does not notify
NFCA of any objections it shall be deemed to have approved the Major Change;

(d) where GRZ objects to the Major Change and NFCA considers the objection to be
unreasonable, NFCA may elect to refer the question of the reasonableness of
GRZ’s objection to the Sole Expert under Clause 19. In assessing the
reasonableness or otherwise of GRZ's objections the Sole Expert shall have regard
to the impact which withholding approval to the change would have on the
economic viability of the project, as well as the impact on GRZ revenues;

(e) if the Sole Expert determines that GRZ’s objection is unreasonable, GRZ shall be
deemed to have approved the Major Change.

Where GRZ approves or is deemed to have approved a Major Change, the Approved
Programme of Mining Operations shall be varied or amended to the extent necessary to
reflect the Major Change.

For the purposes of this Agreement, a reduction in the number of employees of NFCA shall
not in and of itself, constitute a Major Change.

Consultation

(a) A Committee shall be formed, comprising of one member from each of the
Ministry, NFCA and the Municipal Council and chaired by a representative of the
Ministry of Labour, which shall have no powers to bind NFCA but shall monitor
the implementation of the Training and Human Resources Management Programme.

(b) This Committee shall operate during the term of this Agreement and NFCA shall
furnish it with quarterly reports outlining the progress of the Training and Human
Resources Management Programme, problems encountered, positions filled and the

number of local people employed. ~N LA
23.2

24.

24.1

(a) A Committee shall be formed, comprised of one member from each of the Ministry
of Mines and Minerals Development, the local Government and NFCA and chaired
by a representative of the Ministry of Commerce, Trade & Industry, which shall

have no powers to bind NFCA but shall monitor the supply and procurement of
goods and services to the Project.

(b) The Committee shall operate during the term of this Agreement and NFCA shall
furnish it with quarterly reports comprising the following information:

(i) a list of successful tenderers which shall include the items supplied,
residence of tenderers and the reasons for awarding the tender; and

(ii) a list of unsuccessful locally based tenderers which shall include reasons
for not awarding the tender.

Notices

(a) Any notice, consent, demand, approval or other communication (a "Notice")
required or permitted to be given shall be deemed to have been given if:

i) in the case of a Notice given by GRZ, such Notice is signed on behalf of
GRZ by either the Minister or Permanent Secretary to the Ministry as their
respective responsibilities require; or

(ii) in the case of a Notice to be given by NFCA, such Notice is signed by a
director or by the Secretary of NFCA.

(b) Each such Notice shall, as elected by the Party giving such notice, be personally
delivered or transmitted by telex to the other Party as follows -

A Notice to GRZ
If by facsimile - If by hand -
Permanent Secretary Permanent Secretary
Ministry of Mines Ministry of Mines
and Minerals and Minerals
Development Development

+2601 251244/252916 PO Box 31969
Haile Selassie Avenue

Lusaka, Zambia
A Notice to NFCA
If by facsimile - If by hand -
The Secretary The Secretary
Mr Ma Jin Ping Mr Ma Jin Ping
+260 1 235350 c/o Bank of China
Amandra House

O

-41-
24.2

24.3

26.

26.1

27.

27.1

28.

28.1

29.

29.1

Ben Bella Road
PO Box 34550, Lusaka

Except as otherwise specified herein, all Notices and other communications shall be deemed
to have been duly given on the earlier of:

(i) the date of receipt if delivered personally; and
(ii) the date of transmission with confirmed answerback if transmitted by facsimile.

Either Party may change its address by Notice to the other Party in accordance with the
provisions of this Clause. All Notices and all documents or instruments delivered in
connection with this transaction shall be in the English language.

Where NFCA is required to submit any plans, proposals or other material for the approval
of GRZ, the date of submission shall be deemed to be the date on which GRZ received the
said plans, proposals or other materials.

Waiver

The failure of any Party to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of the provision or any part thereof or the right of any
Party thereafter to enforce each and every part of the provision in respect of any subsequent
default or breach.

Severability
The provisions of this Agreement shall be separate and severable each from the other to the
extent that if any portion or any one provision or portion is deemed to be inoperative then the
remainder of this Agreement shall remain binding upon and enforceable by the Parties hereto.
Nothing herein shall preclude one Party from requesting the other Party to renegotiate any
provision herein.

Farther Acts

The Parties shall execute such documents and do and perform such acts that lie within their
power and are necessary to give full effect to this Agreement.

Counterparts

This Agreement may be executed in any number of counterparts, each of which executed shall
be deemed to be an original, and such counterparts shall together constitute one Agreement.

Representations and Warranties
Except as expressly stated in this Agreement, no representation, inducement or warranty was,

prior to the execution of this Agreement, given or made by one of the Parties hereto with the
\

a)

-42-
te.

intent of including the other Party to enter into this Agreement, and any representations,
inducements or warranties that may have been so given are hereby denied and negated.

ad

-43-
IN WITNESS WHEREOF this Agreement has been duly executed by the Parties on the
arm dyof = tune 1998

SIGNED for and on behalf of the )
GOVERNMENT OF THE
F ZAMBIA

we

THE COMMON SEAL of

NEC AFRICA MINING PLC and
hereunto affixed by authority of the
Board of Directors in the presence of

SEN Ze Director

weve

THE COMMON SEAL of )
CHINA NONFERROUS METAL )
INDUSTRY’S FOREIGN ENGINEERING )
AND CONSTRUCTION CORPORATION )
(GROUP) )
hereunto fixed by authority of )
the Board of Directors )
in the presence of )

a WS Director
SCHEDULE 1
APPROVED PROGRAMME OF MINING OPERATIONS
NFC Africa Mining PLC ("NFCA") will, within 4 years of the date of this agreement, have ore
production levels at between 5,250 and 6,000 tonnes per day, and contained copper in concentrate
at between 35,000 and 40,000 tonnes per year. NFCA will carry out the following programme of
mining operations to bring Chambishi Mine back into production as early as possible.
Year 1 (starting from the date of this agreement)

° Increase compressed air capacity to a level which satisfies the existing Cobalt and Acid Plant
demand and future underground mine requirements.

° Equip and commission the 948 level pump station.

. Start dewatering drilling above 900 level.

° Carry out underground exploration drilling above 900 level.

. Carry out repairs to the 972 loading box.

. Award contract to start primary development on the 900 level.

. Start development and trial mining above 500 level.

. Start surface exploration and in-fill diamond drilling.

° Re-install materials handling infrastructure on 548 level.

° Rehabilitate 572 loading station.

. Source and replace rock winder drum shells. Check and refurbish if necessary the braking
and control systems on both the rock and service winders and return safe skip capacity to 17
tonnes.

. Upgrade mine ventilation system above the 500 level.

. Repair overhead ore/waste conveyor between No. 3 shaft head frame and ore/waste bins.

. Renovate coreshed, mining, geological and engineering offices and prepare capital stores to
receive equipment for rehabilitation of concentrator and construction of backfill plant.

. Continue primary and start some secondary development on 900 level, and start primary
development on intermediate levels above 900 level. Ki

4

“\

-45-
Continue mine dewatering programme on 900 level and above. 4.
Continue exploration of Chambishi West resource.
Continue underground exploration drilling.

Award civils and mechanical contracts for the rehabilitation of the concentrator and
construction of the backfill plant.

Rehabilitate the surface conveyor system transporting ore from shaft bin to concentrator live
stockpile.

Award contract to mine an additional fresh air intake to 900 level.
Start mining of ore above 500 level in east of mine and stockpile on surface.

Achieve mine production level of 3,000 tonnes of ore per day.

Continue underground development on 900 level and intermediate levels above 900 level.
Continue underground dewatering and exploration drilling.

Continue mining above 500 level and stockpile ore on surface.

Award electrical and instrumentation contracts for concentrator and backfill plant.

Award contract to install underground backfill delivery system.

Commission concentrator at 5,250 tonnes per day throughput using ore stockpiled on surface.
Start mining updip from 900 level and begin hoisting ore to surface.

Commission backfill plant and underground backfill delivery system.

Continue surface exploration drilling programme to increase mine resources.
Continue mine dewatering programme.

Continue primary and secondary development above and below 900 level.
Continue underground dewatering and exploration drilling programme.

Maintain underground production at between 5,250 and 6,000 tonnes per day.

aM
\.

. Prepare detailed feasibility study to bankable document level for Chambishi West deposit if
viable which would envisage total mine production level of 9,000 tonnes of ore per day.

Year 5

. Maintain mine production level at between 5,250 and 6,000 tonnes per day.

. Start stripping for Chambishi West open pit if project goes ahead.

. Continue mining updip towards 500 level.

NFCA will, within two (2) years of the Completion of the Sale and Purchase Agreement, submit an

updated Approved Programme of Mining Operations for approval by GRZ and the Ministry of Mines
and Minerals Development. 4

an

-47-
SCHEDULE 2

PART 1
ENVIRONMENTAL PLAN

NFC Africa Mining PLC (NFCA) will from the date of this Agreement adopt, and commit to, in
terms of resources, the ZCCM Environmental Impact Statement (EIS) issued in March 1997, for all
environmental issues relating to the operation of Chambishi underground copper mine, concentrator
and associated facilities, but not those relating to the operation of the Chambishi Cobalt and Acid
plant. In accordance with the provisions of the Mines and Minerals (Environmental) Regulations, the
EIS will be updated by 30 September 1998 after an independent environmental audit is conducted.
Within 3 months of the completion of the EIS NFCA will prepare an Environmental Management
Plan which will be submitted to the Ministry of Mines for approval. At such time NFCA will also
submit, in the light of their new EIS, a set of revised Environmental Clean-Up Obligations to GRZ
for their approval. Further, NFCA undertakes to employ an environmental officer as provided for by
the said Regulation. NFCA also acknowledges the concluding decommissioning and closure costs
applicable to Chambishi mine, concentrator and associated facilities which amount to US$1,601,000
(comprising Underground Workings $230,000; Plan Area and Buildings $914,000; and TD19
Musakashi Dam $457,000). NFCA further undertakes to meet the Environmental Protection Fund
Obligations currently envisaged to be 5-20% of the concluding decommissioning and Closures costs,
payable over 5 years, as provided for in the Mines and Minerals Act. The NFCA Environmental
Plan shall comply in all respects to the requirements of the Mines and Minerals Act and its subsidiary
Legislation. a

v\
PART 2 .
ENVIRONMENTAL CLEAN UP OBLIGATIONS “

NFCA will, as far as is practicable, perform the Environmental Clean Up Obligations applicable from
time to time in accordance with the Environmental Plan and within the timescale laid down. NFCA
will however, in the first instance, specifically discharge the Clean Up Obligations stipulated in the
ZCCM EIS as follows:

Progressive Rehab.
lee 2016
34,000 Archaeological protection of
six sites.
22,000 Decommissioning of old
structures.

| Open Pit Workings Used tires to be used to
prevent inadvertent access to

the open pit.

Construction of perimeter
bundwall to arrest solids in
surface runoff. Extent of

bund wall to be assessed.

Overburden, waste rock and
low grade ore dumps

Plant Area and Buildings Access soil contamination,
demolish selected plant
building and revegetate some

Construct toe bundwalls to
contain solids in surface
runoff and revegetate upper

| Tailings Facilities:-
Dumps 7, 7A, 8, 10, 13, 15

Tailings Facilities (cont.) Diversion of Chambishi
stream around TD6, create
evaporation paddock and

Tevegetate upper surface.

TD16 Luano tailings dam Upgrade spillway and
monitor.

Surface Water Management
Facilities

Construct toe bundwall and
revegetate (subject to reclaim
studies).

Assess spillway
requirements.

Stream clean up/dredging

Stream clean up/dredging

NFCA will, as provided for by the above stated Regulations annually amend or update the
Environmental Plan and, or the Environmental Clean Up Obligations to reflect changes in its
operations and other circumstances, especially as the mine is brought back into production, and with
reference to the following Key Aspects List. Changes will conform to specifications and practices
established by Zambia standards for management of the environment as it is affected by mining
operations.

Environmental Safeguards - Key Aspects

Key aspects of the Environmental plan for the rehabilitation and reconstruction of the mining
operation at Chambishi include protection of the environment, public health and safety; minimising
environmental impacts; and allowing for a productive post mining land use or an acceptable
alternative following cessation of the mining activities. Specific measures that will be taken to
safeguard the environment during the feasibility study stage will include:

° There will not be any liquid effluents discharged to surface water.

. An Erosion and Sediment Control Plan will be prepared, and all dirt roads and drill sites will
be constructed and maintained so as to ensure adequate drainage to prevent damage to soil,
water or other resource values.

. A management plan will be developed for handling, storage and disposal of any chemicals
and reagents.

. Any hazardous (reactive, flammable, radioactive, corrosive or toxic) materials will be stored
in clearly labelled containers at a designated and secure location.

. Hazardous wastes will be disposed of in a manner consistent with local regulations.

° Secondary containment and fire prevention systems will be provided for all petroleum product
storage.

. A reclamation plan will be prepared and implemented, with the objectives of returning the
land to conditions capable of supporting productive land uses. All surface disturbances
resulting from feasibility study activities (eg, but not limited to, surface diamond drilling) will
be fully reclaimed. To the extent possible, reclamation activities will be concurrent with
feasibility activities. Reclamation will include all newly constructed access roads, drill sites
and mud pits.

All drill holes will be plugged or capped at the surface to prevent possible ground water
contamination, and to prevent possible injury to the public, livestock or wildlife.

A site environmental monitoring programme will be conducted during the rehabilitation and
reconstruction of the mining operations at Chambishi to monitor possible environmental
impacts and to characterise the mine site and receiving environment. The monitoring
programme will include air quality, surface and ground water quality and meteorology. All
environmental monitoring information will be maintained in a computer database management

_ Aa a

-51-
Fee dee wee

Breve raceo rer)

Mad S8IW I9e9 oqQuoZ
DAN OF paisajsuaiy
04 a 57404 azayins By

See TS,

HOgnS

fol 107

SCHEDULE 3

-52-

PART II
MINING AREA

SITE PLAN FOR 4.

NFC ZAMBIA COPPER MINES PLC
CHAMBISHI MINING LICENCE AREA
LML 27, LML 28, LML 29

SCALE 1: 120 000

Se ee. 3/ox/7 4

MINES DEVELOPMENT DEPARTMENT 4 uN

-53-
SCHEDULE 4 7

TRAINING AND HUMAN RESOURCES MANAGEMENT PROGRAMME

Chambishi Mine is currently operating on care and maintenance only and NFCA will sustain this as
a baseline minimum level of activity for the duration of the mine and concentrator rehabilitation. As
no obligation in terms of Human Resources Management is being inherited from ZCCM (compared
to the other operating mines), NFCA feels that it is appropriate to offer a provisional document
covering their Training and Human Resources Management Programme, at this stage.

NFCA shares the viewpoints of the GRZ with respect to the reopening and development of the
Chambishi Mine that it should achieve the following broadly defined objectives:

Development and exploitation of the project will be of major economic significance to the
people of Zambia;

Must ensure project secures maximum benefit for and adequately contributes to the
advancement and social and economic welfare of the Zambian people, especially in the
vicinity of Chambishi and the rest of the Zambian Copperbelt, in a manner consistent with
their needs and the protection of the environment and which secures an appropriate return on
investment commensurate with the risks involved to NFCA.

NFCA will conduct a full investigation into the manpower requirements for the project which will
include training and development. The following ten key points will be incorporated into the Training
and Human resources Management Programme which will evolve from this study.

NFCA is committed to reopening Chambishi Mine as a flagship operation for the region
where employees are properly trained, well motivated and proud members of a successful
and contented workforce. NFCA believes the key to achieving this aim is by releasing the
potential of the local Zambian workforce to the maximum.

NFCA is committed to the very highest safety standards and as such safety training will be
mandatory for all employees as part of their induction and on an on-going basis to ensure that
each individual is aware of his own safety, the safety of persons around him and the safety
of all persons working under him.

During the project construction and pre-production, including the continuation of care and
maintenance operations at Chambishi Mine, NFCA will maintain a minimum workforce of
approximately 140 persons (such workforce may comprise both NFCA direct employees and
contractors).

When Chambishi Mine is in full production NFCA will maintain a minimum workforce of
866 persons, comprising direct employees of NFCA and contract labour.

N
NFCA will not discriminate in its recruitment, selection, promotion and assignment of
personnel.

NFCA may recruit from time to time, non-Zambian citizens, where in the judgement of
Management they are required to carry out specialised operations for which skills are not
available locally, or for local training purposes. Such recruitment will comply with Zambian
immigration laws with the understanding that GRZ will not hamper the continuous and
efficient performance of NFCA.

NFCA will take all reasonable efforts to attract qualified Zambian citizens working overseas
back to Zambia.

When Chambishi Mine is in full production NFCA will establish a Consultative Committee
to monitor its Training and Human Resources Management Programme, in conjunction with
representatives from local and national government.

Zambian citizens in management positions will be given exposure to overseas operations as
an integral part of their development.

NFCA will comply with all Zambian labour laws. NFCA will recognise the MUZ for
collective bargaining purposes and agrees to be bound by the existing conditions of service
and the Collective Agreement with the MUZ. NFCA will recognise the terms of any
individual contracts to be transferred from ZCCM at closure.

NFCA will submit a detailed Training and Human Resources Management Plan, covering all

categories of employees, for approval by GRZ, Ministry of Mines and Minerals
Development, within 12 months of Completion of this —/\

-55-
SCHEDULE 5

LOCAL BUSINESS DEVELOPMENT PROGRAMME

Chambishi Mine is currently operating on care and maintenance only and NFCA will sustain this as
a baseline minimum level of activity for the duration of the mine and concentrator rehabilitation. As
no obligation in terms of participation in the local business community is being inherited from ZCCM
(compared to the other operating mines), NFCA feels that it is appropriate to offer a provisional
document covering their Local Business Development Programme, at this stage.

NFCA shares the viewpoints of the GRZ with respect to the reopening and development of the
Chambishi Mine that it should achieve the following broadly defined objectives:

Development and exploitation of the project will be of major economic significance to the
people of Zambia.

Must ensure project secures maximum benefit for and adequately contributes to the
advancement and social and economic welfare of the Zambian people, especially in the
vicinity of Chambishi and the rest of the Zambian Copperbelt, in a manner consistent with
their needs and the protection of the environment and which secures an appropriate return on
investment commensurate with the risks involved to NFCA.

NFCA will conduct a full investigation into the proactive development and establishment of the local
business sector. The following key points will be incorporated into the Local Business Development
Programme which will evolve from this study.

NFCA will employ full time staff experienced in setting up and managing small businesses
to undertake the following;

- assist Zambian citizens to set up businesses to service NFCA.

- assist in the implementation of the Local Business Development Programme.

+ liaise with GRZ.

- compile and maintain a register of local suppliers of goods and services.

- advise and assist the establishment of long term business enterprises.

NFCA will actively encourage and assist the establishment of businesses in Zambia
(particularly in the Copperbelt and with a particular emphasis on businesses directly or
indirectly majority owned by Zambian citizens) to supply materials, equipment and services
to NFCA.

NFCA will conduct an annual review of progress being made on the implementation of the
Local Business Development Programme and make variations to it as required by changing
circumstances.

NFCA’s procurement activities will be conducted in a fair, open and transparent manner.

NFCA will identify and invite registration of businesses in Zambia (particularly in the
Copperbelt and with a particular emphasis on businesses directly or indirectly majority owned
by Zambian citizens) which are capable of supplying materials, equipment and services to
NFCA. This register will be reviewed annually.

NFCA recognises the availability of a pool of suitably qualified mine workers following the
privatisation of ZCCM and the downsizing of the company’s operations at, inter alia,
Mufulira Mine and undertakes to assess and, if appropriate, encourage the employment of
such mineworkers at its operations.

NFCA will form a Consultative Committee comprising representatives from NFCA, national
government and local government to monitor the supply and procurement of goods and
services to the Project. The committee will report quarterly on, inter alia, details of
successful tenderers, and details of unsuccessful local tenderers.

NFCA will submit a detailed Local Business Development Programme for approval by GRZ,
Ministry of Mines and Minerals Development, within 12 months of the Completion of this

Agreement. A ie

-57-
SCHEDULE 6
REQUIRED INSURANCES
PROPERTY INSURANCES

1. Fire and Perils Insurance; in respect of physical loss, destruction or damage to fixed
assets of Buildings Plant and Machinery.

2. Project/Construction Insurance; for loss, damage or destruction of project works
that may arise from commencement to project commissioning.

PUBLIC LIABILITY INSURANCE

Public, Employer’s Motor Third Party Insurances; against legal liability for death, disease
or bodily injury to employees and the general public, loss or damage to their property, arising
from the Company's operations.

MARINE INSURANCES

Imports Insurance; in respect of loss or damage to imported orders of machinery,
equipment, materials and other goods, while these are in transit from the supplier's to the
Company’s premises in Zambia.

CASH/MONEY INSURANCE

Cash and Fidelity Guarantee Insurance; in respect of pecuniary loss to the Company from

loss of money or other forms of negotiable documents, including pecuniary loss from
infidelity by staff in positions of trust. a

/

-58-
SCHEDULE 7
PART I - MEDICAL SERVICES

INTRODUCTION

The Chambishi Mine operates under the Nkana Division of ZCCM which administers two hospitals
all based in Kitwe. Prior to the take over of Chibuluma Mine by the Metorex Consortium, the
Division was responsible for a third hospital based at Kalulushi. The three hospitals thus made up the
medical services which catered for all ZCCM employees based in Kitwe, Kalulushi and Chambishi.
Employees of ZCCM had a choice of three hospitals depending on where they lived. The hospitals
are supplemented by clinics based in the townships in the three towns as well as the plant and works
areas.

CHAMBISHI CLINICS

Chambishi employees and their registered dependants residing at Chambishi are served by two clinics
one situated in the township and which caters for employees registered dependants, while the other
in the plant and work area caters for mine employees as well as ZAMDET employees, a ZCCM
subsidiary company. Both clinics are run and maintained by ZCCM on 24 hours services. They are
staffed by ZCCM employees and visited three days in a week by doctors from Nkana Hospital or by
arrangement from Kalulushi Hospital. The cost of running the clinics in the period April : October
1997 are set out in the table below: AM

-59-
CHAMBISHI CLINICS (TOWNSHIP AND PLANT SITE) ACTUAL COST AGAINST BUDGET APRIL TO OCTOBER 1997
|
COST ELEMENT

95,037

a ee

53,842
154,359

1,809

All employees of Chambishi Mine and their registered dependants are entitled to free medical services
and attend hospitals at Kalulushi and Nkana and Nkana Hospital. ZCCM provides a bus service to
enable dependants to visit the sick at Kalulushi Hospital and, an ambulance service is available at
Chambishi to ferry cases which need to be attended to by a doctor or for hospitalisation at Kalulushi
or Nkana Hospitals. Employees have a choice to use the contributory or the non-contributory part of
the hospital at Kalulushi or Nkana.

HOSPITAL SERVICES

Chambishi employees needing hospitalisation or specialised medical attention attend the Kalulushi or
Nkana Hospitals. In this report, a full description of the hospital services offered by Nkana Division
in Kitwe are set out below:

NKANA MEDICAL FACILITIES
HEALTH CARE SERVICES
Introduction

Nkana Division has two Hospitals, Nkana Hospital, which is high cost (i.e. Conttibutory) and
Wusakili Hospital which is low cost (Non-Contributory).

Employees of Nkana Division and their registered dependants are entitled to use the low cost Non-
Contributory facilities at no cost. Employees and dependants wishing to use the high cost facilities
are required to pay K2,000 for employees and K400 for each dependant per month. Non mine
personnel are charged a commercial rate for use of the medical facilities at either of the Hospitals i.e.
K4,500 membership fee for both hospitals and K93,000 and K37,000 as pre-payment fee for Nkana
and Wusakile hospitals respectively.

Nkana Division provides Curative and Preventive Health Services. This is to meet the
objective/mission of the Medical department which is to “provide quality health services to miners
and their dependants.

SUMMARY OF HEALTH SERVICES PROVIDED AT THE HOSPITAL

The following services are provided by ZCCm hospitals to serve mine employees, their dependents
and others:

a) CLINICAL SERVICES

Surgery, Internal medicine, Paediatrics, Obstetrics and Gynaecology, Orthopaedic surgery,
Anesthesia, Ophthalmology, Dental and Accident and Emergencies)

b) OTHER SPECIALISED SERVICES

Intensive Care Therapy, Computed Tomography Scanner and Ultrasound (only at Nkana
Division), Radiology and Hiopathology (only at Nkana Rjvisi
\

-61-
c) MATERIAL AND CHILD HEALTH SERVICES

Immunisation, Antenatals, Post Natal, Family Planning Nutrition Surveillance and Home
Based Care for HIV/Aids patients and the terminally ill.

d) OTHER
PUBLIC HEALTH
LABORATORY
Staffing

The Medical department has 610 employees and those comprise the Medical Doctors, Nurses and
Paramedical Staff. The Medical department has an Establishment of 38 Medical Doctors out of which
14 are in Consultant Positions. These Consultant positions are in the following disciplines; Internal
Medicine, General Surgery, Orthopaedic Surgery, Paediatrics, Obstetrics and Gynaecology,
Ophthalmology, Radiology and Histopathology.

The other 24 positions are General Medical Officers at various levels of experience.

The Manning level for Nursing Staff is 323.

These Nursing Staff are either Enrolled Nurses or Registered Nurses. Other Nurses are in Specialised
fields, like Theatre Nursing, Intensive Care Nursing etc.

The Supportive Paramedical Staff include Radiographers, Pharmacists, Laboratory Technologists,
Physiotherapists, Clerical and Maintenance sections etc.

BED CAPACITY

The current bed capacity of the Hospitals are broken as follows:-

Type Adult Cribs/ Incubators Delivery Total
Beds Cots Beds

Nkana Hospital 67 12/18 3 1 101

Wosakili Hospital 248 22/43 5 2 332

Intensive 5 0 1 0 6

Care Wusakili

Total Medical 320 34/61 9 3 439

NK
Paramedical Services

(a)

(b)

©

(d)

()

(f

Laboratory Services:- The Central Medical Laboratory is at Wusakili. It is a well equipped
laboratory with modern diagnostic equipment. The laboratory has the biochemistry,
Microbiology/Serology, Haematology, Histopathology and Blood Transfusion Services. All
these sections are headed by trained staff. The excellence of the laboratory is consistently
monitored by the Local and International Quality Control Performance.

Pharmacy:- The main dispensary and storage for Pharmaceutical drugs is housed at Nkana
Hospital. The Pharmacy also does local manufacturing of cough mixtures etc.

Radiography:- Nkana Hospital houses the CT Scanner computed Tomographic Imaging
Centre, some of the examinations done are Brain Scanning and general Ultra Sonography.
This section is manned by Radiographers and is headed by two Radiologists.

Dental Services:- Nkana and Wusakili hospitals, have a dental clinic each. Wusakili Dental
Clinic caters for all general dental cases while Nkana Clinic specialises in Orthodontic
dentistry.

Catering Services:- Nkana hospital provides choice meals on a varied menu basis. Patients
are accorded the pleasure to decide their meals unless their ailment disallows. The kitchen
is spacious with cold rooms and cooking facilities.

Intensive Care Unit:- Wusakili hospital houses the only Intensive Care Unit. It has five beds
and one crib catering for both hospitals. This facility is for critically sick or injured patients
needing life support. The Intensive Care Unit is spacious with modern life support machines
such as new port ventilators and the bedside central monitors.

Laundry:- All the cleaning of linen and patients garments are done here.
Transport:- Wusakili hospital operates the ambulances and general call out vehicles. The
ambulances are fitted with radio communication systems. These are controlled by the

Switchboard Operators at Wusakili.

Radiology:- Wusakili hospital caters for general Radiography. Nkana runs the computed
Tomographic services (CT Scan) which is the only one in the country.

Theatre:- Wusakili hospital has a large theatre with autoclave machines. It caters for theatre
cases for both hospitals. Nkana theatre is closed.

Physiotheraphy:- Like Nkana, Wusakili hospital has Physiotheraphy electrotherapy and
physical exercise facilities.

7

- 63 -
Preventive Services

The Division runs 14 M.C.H. clinics in the residential areas and 5 clinics at Plant Site Clinics. The
residential clinics are mainly concerned with general screening of female and children patients,
maternal and child services (ante-natal) and Immunisation services for children under 5), Nutritional
Surveillance, cookery demonstration, Family Planning and Home Based Care Services for HIV/AIDS
patients and the terminally sick. All patients are encouraged to attend the nearest clinic when they
are ill to decongest the Hospital Out Patients services.

Plant Site Clinics:- These offer First Aid services to accident victims and also deal with minor
ailments to miners. Serious conditions are referred to the hospital.

OUTPATIENT ATTENDANCE

Contributory 1993/94 1994/95 1995/96
Mine Employees 10608 10117 11025
Mine Dependants 27514 17157 35923

Non Miners 5432 5122 5684

Total 43554 32396 52633
Non-Contributory 1993/94 1994/95 1995/96
Mine Employees 19960 16115 13917
Mine Dependants 49631 36434 33313

Non Miners 5467 4503 5031

Total 75058 57052 52261

HOSPITAL ADMISSION

Contributory 1993/94 1994/95 1995/96
Mine Employees 772 579 663

Mine Dependants 2390 1813 2036

Non Miners 976 703 831

Total 4138 3095 3530
Non-Contributory 1993/94

Mine Employees 2791

Mine Dependants 10845

Non Miners 2459

Total 16695

Bed Capacity and Occupancy

Contributory 1993/94 1994/95
Average Bed Occupancy 39 38.9
Average Stay of Patient 3.84 3.46
(day)

Bed Occupancy Rates % 29.1% 27%
Non Contributory 1993/94 1994/95
Average Bed Occupancy 180 175
Average Stay of Patients 4.6 days 4.5
Bed Occupancy Rates % 54% 53%

Summary of Hospitals/Clinics Attendance for the Last Three Years is as follows:

1993/94
Mine Employees 27,159
Mine Dependant 55,328
Non Employees 12,164
% of Non Employees 44.7%

1994/95

25,264
66,867
10,139
40.1%

=

/\

«

1995/96
2353
9225
1988

13566

1996/97

40.1
3.16

36.9%

1996/97

160
4.6
48%

1995/96

17,989
60,183
8,437
46%
TABLE 1

HOSPITAL ATTENDANCES FOR ZCCM AND SUBSIDIARY COMPANIES (1996/97)

ZCCM LIMITED

DIVISION/PT. TYPE (NO.)
NKANA/WUSAKILE

WORKING

RETIRED

MEDICAL DISCHARGE
INTER DIVISIONAL

SUBSIDIARY
MPELEMBE DRILLING
NDOLA LIME

SCAW LIMITED
TECHPRO

OTHER (SPECIFY) MUZ

TOTAL

TABLE 2

OPD ATTENDANCES (1996/97)

PATIENT TYPE
Facility Mine
Type Employees
NKANA

LOW 13,844
HIGH 8,612

TOTAL 22,456

Dependants

DEP

55,611

1943
HOSPITAL
ESTABLISHMENT OF DOCTORS

CHIEF MEDICAL OFFICER/GROUP MEDICAL ADVISER
SENIOR CONSULTANT ORTHOPAEDIC SURGEON

SENIOR CONSULTANT PHYSICIAN
GROUP PHYSICIAN OCCUPATIONAL HEALTH
GROUP CONSULTANT RADIOLOGIST
CONSULTANT SURGEON

CONSULTANT PAEDIATRICIAN
CONSULTANT ANAESTHETIST
CONSULTANT OBS/GYNAECOLOGY
CONSULTANT PHYSICIAN

CONSULTANT PATHOLOGIST

DEPUTY CHIEF MEDICAL OFFICER
GROUP SPECIALIST OPHTHALMOLOGIST
SPECIALIST SURGEON

MEDICAL OFFICER

INTERNEE DOCTOR

ESTABLISHMENT OF NURSES

PHARMACY:

SENIOR PHARMACIST
PHARMACIST

PHARMACY TECHNICIAN
STOREKEEPER MEDICAL STORES
PHARMACY ORDERLY

TOTAL

MEDICAL PATH LAB

CHIEF LAB TECHNOLOGIST

SECTIONAL LABORATORY TECHNOLOGIST
LABORATORY TECHNOLOGIST

BLOOD TRANSFUSION OFFICER
SECRETARY/TYPIST

MORTUARY ASSISTANTS

ORDERLY LAB ASSISTANT
CLEANER/ATTENDANT PATH LAB

TOTAL

PHYSIOTHERAPY

PHYSIOTHERAPIST IN-CHARGE
PHYSIOTHERAPIST

-67-
RADIOGRAPHY

RADIOGRAPHER IN-CHARGE

RADIOGRAPHER

DARK ROOM ASSISTANT
TOTAL

PUBLIC HEALTH

CHIEF HEALTH OFFICER
SENIOR HEALTH OFFICER
HEALTH OFFICER
HEALTH ASSISTANTS
CREW BOSS PUBLIC HEALTH
STOREMAN PUBLIC HEALTH
WATER SAMPLER
LEADING HAND PUBLIC HEALTH
SPRAYER/SEARCHER
REFUSE ATTENDANT

TOTAL

DENTAL SURGERY

SENIOR DENTAL SURGEON
DENTAL SURGEON
DENTAL THERAPIST
CLERK/RECEPTIONIST DENTAL
DENTAL CLEANER

TOTAL

FIRST AID TRAINING
SENIOR FIRST AID OFFICER

DEMONSTRATOR/TRAINING ASSISTANT FIRST AID
ORDERLY FIRST AID

TOTAL

CLINICS NO. OF BEDS HOURS OPEN/DAY
J - CLINIC (CHAMBOLT) 24 HOURS

C7 - CLINIC (MUMANA) 05 24 HOURS
NKANA EAST CLINIC 03 24 HOURS
NKANA WEST CLINIC - 08 HOURS
TWIBUKISHE CLINIC 03 24 HOURS
MINDOLO II 06 24 HOURS

ca (|
MINDOLO I
MISESHI MATERNITY
P-MATERNITY

PLANT SITE CLINICS

SOB CLINIC
CENTRAL SHAFT
REFINERY
MINDOLO MAIN
MINDOLO NORTH

ADMINISTRATIVE

Seg

24 HOURS
24 HOURS
24 HOURS

24 HOURS
24 HOURS
24 HOURS
24 HOURS
24 HOURS

HOSPITAL ADMINISTRATION, CATERING - RECORDS, CLERK ETC.

GRAND TOTAL

185

610
Table 1

People expected to use Medical facilities post privatisation

Jcarecory | ume
| Working Employees & Dependens

|

g
cy
c
q

[Pe ini

s
a
N
=
i

g
i
a

c
i}

=
Sa

g
i
&
N

* Rounding error Source: Submissions from Chief Medical Officers

NKANA HOSPITAL - MEDICAL COSTS TO OCTOBER 1997

uf

| _ xm |
| s2s |

A

-70-
NKANA DIVISION MEDICAL COSTS TO OCTOBER 1997 + .

COST BY ELEMENT

96/97 Year Todate iste |

[fe Ell
recat | tw] rer) aie] zz | am | a |
a
se Ge) | | | 5s| ae]
[ Drugs & Dressing | __—s04| 958 | 963] tog] 22375 | 1595 |
[comiaitepes | se | —ae| aw| an [a |
ee
[riciothing | ts] =| S| S| st]
[seioey | | |e] os | aa
joseerterets [a_i at_
|_|

[ Mesicat Gases | Gases

l sondry Expenses
|, Working Costs Projects

Contractors

| 25s nf
[nerve [am | wo | son | ase] |

-71-
| Kabole Mwape Mbewe (Dr)

| Maboshe Patrick

Mutale Chola Baldwin (Mr)

Ngoma Charles Caleb (Dr)

Kapupula (Mr)

Tembo Dixon Chaponda
(Dr)

Bsc (HB) MBBS (OSM)
Bsc MB ChB MRCP -
UK

Bsc MB ChB MRCP -
UK

Bsc MB ChB MRCP -
UK

MD/FRCS Higher
Surgical Training in
orthopaedics UK GDR
Bsc MB ChB FRCR

Bsc MB ChB, FRCS I
London, FRCS I Dublin

Bsc MB ChB M Comm
H Dip HSM (UK)
Bsc MB ChB FRCS -

UK

Bsc MB ChB FRCA II -
UK DA - UK

Assistant Chief Medical Officer
(Health Services Management)

Consultant Paediatrician Paediatrics

Senior Consultant Physician
Internal Medicine (Physician)

Consultant Physician Internal
Medicine (Physician)

Senior Consultant Orthopaedic
Surgeon Orthopaedics
Consultant Radiologist Radiology

Specialist Ophthalmologist
Ophthalmology

Group Medical Adviser and Chief
Medical Officer, Public/Community |
Health, Health Service Management |

Consultant Surgeon General
Surgery

Consultant Anaesthetist Anaestesia

| Desai H M (Dr)

Goel R G (Professor)

| Menon GK (Dr)

Patel CK (Dr)

| Sinha P (Mr)

Sathya Naathan (Dr)

Waloch M (Dr)

Table 1

EXPATRIATE EMPLOYEES

BDS, D Orth,RCs

MBBS Dip Chin Path.MD
Pathology

MB BS DA

MB BS DD MRE NB

MB BS FRCS

BDS

PhD (University Medical

Orthodontic Dentistry

Consultant Pathologist
Histopathology

Consultant Anaesthetist
Anaesthesia

Consultant Radiologist
Radiology

Consultant Surgeon Surgery

Dental Surgeon
Dentistry/Acupuncture

Consultant Obs/Gynae
Obstetrics and Gynaecology

OUTPATIENTS ATTENDANCE by Mine Hospital for Mine Employees, dependants,

interdivisional and non mine

ee __
[asses | “ier | arf ae oa

Puveemeuoves | ss2[ ams| soa] sees] 22 |

[oerenows [wa [ wo [ovo] sos | sos |
mn N\
faereeowisiont [|] es] en]
ae eT eT
TOTAL |__zsor | srs | sizer] sour |

Table 2

104285 |

BED CAPACITY, OCCUPANCY RATE (Average stay in hospital, bed occupancy rate, inpatient
days)

By different Mine Hospitals

ncHANGA | _NKANA |
LOW HGH Low |
COST cost |

fpacmey of ao a

bse ig sf fe
Bed Occupancy Rate %
| In n Patient Days

Table 3

Admissions by Mine Hospitals for mine employees, dependants, interdivisional and non mine

PEOPLE EXPECTED TO USE MEDICAL FACILITIES POST PRIVATISATION at Mine

|| Medical discharge
Inter Divisional

| SUBSIDIARY

Mpelembe Properties
|| Mpelembe Drilling
| Prosec (Z) Limited
| Ndola Lime

LEGEND:

Emp = Employee, Dep = Dependant of employee /\

-75-
PART II - EDUCATION SERVICES

ZCCM Nkana Division runs two primary schools, one in Kitwe and the second school at Kalulushi
which has since been taken over by the Metorex Consortium.

There are no ZCCM schools at Chambishi township. Employees’ children and dependants attend
local (government) primary schools and a junior secondary school at Chambishi. The majority of
secondary school children attend the secondary school in Kalulushi. ZCCM provides a bus service
to employee’s children and dependants attending secondary school education (Government schools)
in Kalulushi. Estimated cost of this bus service is K100 million per annum.

EDUCATION FACILITIES (NKANA PRIMARY SCHOOL)

School Enrolment = 870920 in 1998)
Number of classes = 32 (34 in 1998)
Number of Teachers= 42
Administrative Staff = 03

Breakdown of Staff by Grade

SUPPORT STAFF

Jez] on] or] o| os] os] os] oof or] oof |
[sp ef af mf of ot at of at sa

Type of syllabus followed: Basic Zambia Primary Course
High Quality cost-effective education is offered.

NB: 1. Will be recruiting 5 Class Teachers and 1 Computer Science Teacher by November
1997.

2. Will lose on Class Teacher on transfer to Nkwaz Primary School in Lusaka at end

of this term.
A

/\

-76-
PART III - RECREATIONAL SERVICES

SOCIAL SERVICES

There is one Social Club run by ZCCM through a Club Committee and also two other clubs which
operate autonomously. (The details of which are set out overleaf).

All these clubs are in the Council area but use ZCCM facilities. Services provided by ZCCM are
water, electricity, general maintenance of the buildings, lawns and surroundings.

The company provides assistance to a number of youth programmes and youth clubs who are suitably
registered under Community Services. The services provided include transport for outside sporting
activities, accommodation expenses for team members and officials, the sports kits and where
necessary registration and affiliation fees with National Sports Bodies.

The detail and cost of these social services to ZCCM is shown in the table set out below:

Tis
NKANA DIVISION / CHAMBISHI MIN!
COMMUNITY SERVICES

DETAILS OF SOCIAL AND MUNICIPAL SERVICES AT THE CHAMBISHI MINE AS AT 9 DECEMBER 1997
SOCIAL CLUBS

CLUBS WITH CLUB HOUSES

| NAME OF CLUB | LOCATION/OWNERSHI oe

CHAMBISHI AUTONOMOUS Difficult to quantify but
cost are mainly through | SEE APPENDIX II
a ee

services provided to the

club. Cost of
| MINE CLUB AUTONOMOUS ZCCM maintenance on buildings
| FooreaLt. 2CCM SPONSORED

-78-
CLUBS WITHOUT CLUB HOUSES

| NAMEOF CLUB _| LOCATION/OWNERSHIP__| STATUS HALL/FACILITY USED_| REMARKS

CHAMBISHI ZCCM SPONSORED | TENNIS CLUB
CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
BADMINGTON CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
CROQUET CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
| DRAUGHTS CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
NETBALL CHAMBISHI ZCCM SPONSORED | GOVT SCHOOL
BASKETBALL CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
TABLE TENNIS CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
 VOLLEY BALL CHAMBISHI ZCCM SPONSORED | GOVT SCHOOL
HAND BALL CHAMBISHI ZCCM SPONSORED | GOVT SCHOOL
JUDO CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
BOXING ‘CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
YOUTH SOCCER CHAMBISHI ZCCM SPONSORED | STADIUM
ATHLETICS CHAMBISHI ZCCM SPONSORED | STADIUM
) KARATE CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB
CHAMBISHI ZCCM SPONSORED | MINE REC. CLUB

-79-
FOOTBALL FIELDS

There are two playing fields in Chambishi township; one is a football pitch and the other is a rugby

field. The fields and buildings are maintained by ZCCM. One stadium is used by the First Division

Chambishi Football Club which is sponsored by ZCCM through the Community Services. ZCCM

meets all costs of the team’s kit, travel expenses, hotel accommodation, food and transport. ZCCM

also bears winning bonuses, camp and training allowances for the players including local cup Bapes.

Details of expenses for the current year are given in the table below: A 7
\

my
ZAMBIA CONSOLIDATED COPPER MINES LIMITED
NKANA DIVISION/CHAMBISHI MINE

CHAMBISHI FOOTBALL CLUB EXPENDITURE ON LEAGUE/CUP GAMES

} NO. OF GAMES TRAINING CAMPING MATCH
i ALLOWANCES ALLOWANCES ALLOWANCES OFFICIALS
K

! 15 (HOME) 810072 11835072

15 (AWAY) 0 11025000
5 (HOME) 630000 4305000

27165072

1 Winning allowances are paid to 16 players and 3 officials i.e. Coach, Assistant Coach and first Aider.

2. Camping expenses are spent on food, cleaning materials and toiletries for the team for one night. Three meals are prepared.

3. Match officials are paid to 3 Referees and 1 Match Commissioner.

4 The home games are expected to attract gate takings. However, these have not be expectations since the team entered Ist division. An average of

. K25000 is collected per game.
= a
\

-81-
WOMEN CENTRES
There is one Women Centre situated in the main township. The centre has one ZCCM employee who
is assisted by one temporary worker. All equipment, teaching aids, and materials are funded by
ZCCM. The centre caters for an average of 60 women per year. They are trained in Basic and
Advanced Home Economics Course. Trainees are spouses of ZCCM employees and their dependants.
OTHER SERVICES

Public Health related services such as refuse collection and township cleaning are contracted out to

registered contractors. mo ae

-82-
PART IV - MUNICIPAL INFRASTRUCTURAL SERVICES

ZCCM employees in Chambishi live in two townships, namely Chambishi Township with 654 houses
of which 453 are low cost, 185 medium cost and 15 high cost houses and Kabanga Township which
has a total of 297 low costs houses.

All the townships are within the area serviced by the local Council. Utilities such as water, sewerage,
street lighting, road maintenance are the responsibility of the Council who provide the services at a
cost to ZCCM. ZCCM in turn provide these services free of charge to the employees. Electricity to
the houses is provided by ZESCO who bill ZCCM for the service.

Due to a continued deterioration of Council services and in order to maintain the standard of services
due to its employees living in Chambishi Township, ZCCM has over the years taken an active role
in helping the Council with some of the responsibilities:

(i) Roads in the township are maintained by an independent contractor who is, however,
supervised by ZCCM on behalf of the Council.

(ii) Sewerage services and water reticulation plants are maintained by ZCCM. The, water source
is mainly from the mine and ZCCM owned pumping stations.

(iii) Supervision of contractors responsible for refuse removal who are employed by the local
Council.

(iv) Street lighting is maintained by ZCCM.

All the above services are a responsibility of the Council and there is an arrangement for ZCCM ‘to
recover any costs from the Council.

A number of Chambishi Mine and Chambishi Cobalt/Acid Plant employees reside in Kalulushi and
Kitwe. These employees are entitled to the same quality of municipal and social services as
applicable to other ZCCM employees in the location where they live.

>
The range of municipal and housing services is shown in the table set out a

-83-
ZAMBIA CONSOLIDATED COPPER MINES LIMITED
NKANA DIVISION/CHAMBISHI MINE

MUNICIPAL INFRASTRUCTURE AND HOUSING SERVICES AS AT 17 NOVEMBER 1997

BREAKDOWN OF HOUSING UNITS UTILITY PROVIDER & COST SOCIAL SERVICES PROVIDER

REFUSE ROAD PUBLIC HOUSING
COLLECTION MAINTENANCE, HEALTH MAINTENANCE

CITY CONTRACTED city city
COUNCIL "( BY COUNCIL COUNCIL COUNCIL

K'000/YR K'000/YR, K'000/YR K'000/YR
120,000

ZCCM
K'000/YR
213,000

